Rehearing en banc granted, August 22, 2007




                           PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ALI SALEH KAHLAH AL-MARRI,              
              Petitioner-Appellant,
                and
MARK A. BERMAN, as next friend,
                       Petitioner,
                 v.
COMMANDER S. L. WRIGHT, USN
Commander, Consolidated Naval
Brig,
             Respondent-Appellee.


SPECIALISTS IN THE LAW OF WAR;
PROFESSORS OF EVIDENCE AND
PROCEDURE; UNITED STATES CRIMINAL
SCHOLARS AND HISTORIANS; FORMER
                                                   No. 06-7427
SENIOR JUSTICE DEPARTMENT
OFFICIALS; CENTER FOR NATIONAL
SECURITY STUDIES; AMERICAN-ARAB
ANTI-DISCRIMINATION COMMITTEE;
ASIAN-AMERICAN JUSTICE CENTER;
NATIONAL IMMIGRANT JUSTICE
CENTER; HUMAN RIGHTS FIRST;
HUMAN RIGHTS WATCH;
PROFESSORS OF CONSTITUTIONAL
LAW AND FEDERAL JURISDICTION;
HATE FREE ZONE; MUSLIM
ADVOCATES; WORLD
ORGANIZATION FOR HUMAN RIGHTS
USA,
         Amici Supporting Appellant.
                                        
2                       AL-MARRI v. WRIGHT
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
                  Henry F. Floyd, District Judge.
                       (2:04-cv-002257-HFF)

                     Argued: February 1, 2007

                      Decided: June 11, 2007

       Before MOTZ and GREGORY, Circuit Judges, and
     Henry E. HUDSON, United States District Judge for the
       Eastern District of Virginia, sitting by designation.



Reversed and remanded by published opinion. Judge Motz wrote the
opinion, in which Judge Gregory joined. Judge Hudson wrote a dis-
senting opinion.


                            COUNSEL

ARGUED: Jonathan L. Hafetz, BRENNAN CENTER FOR JUS-
TICE, New York University School of Law, New York, New York,
for Appellant. David B. Salmons, Assistant to the Solicitor General,
UNITED STATES DEPARTMENT OF JUSTICE, Office of the
Solicitor General, Washington, D.C., for Appellee. ON BRIEF:
Andrew J. Savage, III, SAVAGE & SAVAGE, P.A., Charleston,
South Carolina; Lawrence S. Lustberg, Mark A. Berman, GIBBONS,
DEL DEO, DOLAN, GRIFFINGER & VECCHIONE, P.C., Newark,
New Jersey, for Appellant. Paul D. Clement, Solicitor General, Regi-
nald I. Lloyd, United States Attorney, District of South Carolina,
Gregory G. Garre, Deputy Solicitor General, Kevin F. McDonald,
Assistant United States Attorney, Claire J. Evans, UNITED STATES
DEPARTMENT OF JUSTICE, Criminal Division, Appellate Section,
Washington, D.C., for Appellee. Jenny S. Martinez, Stanford, Califor-
nia; Allison Marston Danner, Nashville, Tennessee; Valerie M. Wag-
ner, Daniel B. Epstein, DECHERT, L.L.P., Palo Alto, California, for
Specialists in the Law of War, Amicus Supporting Appellant. Jona-
                      AL-MARRI v. WRIGHT                       3
than M. Freiman, NATIONAL LITIGATION PROJECT of the Allard
K. Lowenstein International Human Rights Clinic, Yale Law School,
New Haven, Connecticut, for Professors of Evidence and Procedure,
Amicus Supporting Appellant. Hope R. Metcalf, WIGGIN AND
DANA, L.L.P., New Haven, Connecticut, for United States Criminal
Scholars and Historians, Amicus Supporting Appellant. James C.
Schroeder, Gary A. Isaac, Heather M. Lewis, MAYER, BROWN,
ROWE & MAW, L.L.P., Chicago, Illinois, for Former Senior Justice
Department Officials, Amicus Supporting Appellant. Kate Martin,
Joseph Onek, CENTER FOR NATIONAL SECURITY STUDIES,
Washington, D.C., Paul Smith, Joshua A. Block, JENNER &
BLOCK, L.L.P., New York, New York, for Center for National
Security Studies, Amicus Supporting Appellant; Lema Bashir,
AMERICAN-ARAB ANTI-DISCRIMINATION COMMITTEE,
Washington, D.C., for American-Arab Anti-Discrimination Commit-
tee, Amicus Supporting Appellant; Aimee J. Baldillo, ASIAN
AMERICAN JUSTICE CENTER, Washington, D.C., for Asian-
American Justice Center, Amicus Supporting Appellant; Mary Meg
McCarthy, Tara Magner, NATIONAL IMMIGRANT JUSTICE
CENTER, Chicago, Illinois, for National Immigrant Justice Center,
Amicus Supporting Appellant. Gabor Rona, Hina Shamsi, HUMAN
RIGHTS FIRST, New York, New York; Jennifer Daskal, HUMAN
RIGHTS WATCH, Washington, D.C.; Donald Francis Donovan,
Catherine M. Amirfar, Tali Farimah Farhadian, DEBEVOISE &
PLIMPTON, L.L.P., New York, New York, for Human Rights First
and Human Rights Watch, Amici Supporting Appellant. Gerald L.
Neuman, Cambridge, Massachusetts; Harold Hongju Koh, New
Haven, Connecticut; Sarah H. Cleveland, Cambridge, Massachusetts;
Margaret L. Sanner, REED SMITH, L.L.P., Richmond, Virginia, for
Professors of Constitutional Law and Federal Jurisdiction, Amicus
Supporting Appellant. Timothy J. Finn, Julia E. McEvoy, Katherine
E. Stern, JONES DAY, Washington, D.C., for National Association
of Criminal Defense Lawyers, Amicus Supporting Appellant. Shankar
Narayan, HATE FREE ZONE, Seattle, Washington, for Hate Free
Zone, Amicus Supporting Appellant; Farhana Khera, MUSLIM
ADVOCATES, Kensington, Maryland, for Muslim Advocates,
Amicus Supporting Appellant. Morton Sklar, Executive Director,
Joseph Husty, Legal Intern, WORLD ORGANIZATION FOR
HUMAN RIGHTS USA, Washington, D.C., with the assistance of
4                        AL-MARRI v. WRIGHT
Law Student Contributors: Melissa Keyes (U. of CA at Hastings Law
School), Charles Wait, Aaron Clark-Rizzio, Kennon Scott, Binish
Hasan, Maria Tennyson, Olivia Maginley and Meredith Angelson
(New York Univ. Law Sch.), Simon Moshenberg, Jesse Townsend,
Stephanie Hays, Sameer Ahmed and Nicholas Pederson (Yale Law
School), Matt Sadler (B.C. Law School), for World Organization for
Human Rights USA, Amicus Supporting Appellant. David H. Remes,
Enrique Armijo, John F. Coyle, COVINGTON & BURLING, L.L.P.,
Washington, D.C., for David M. Brahms, Brigadier General, Donald
J. Guter, Rear Admiral, Merrill A. McPeak, Retired General, Amici
Supporting Appellant.


                              OPINION

DIANA GRIBBON MOTZ, Circuit Judge:

    For over two centuries of growth and struggle, peace and war, the
Constitution has secured our freedom through the guarantee that, in
the United States, no one will be deprived of liberty without due pro-
cess of law. Yet more than four years ago military authorities seized
an alien lawfully residing here. He has been held by the military ever
since — without criminal charge or process. He has been so held
despite the fact that he was initially taken from his home in Peoria,
Illinois by civilian authorities, and indicted for purported domestic
crimes. He has been so held although the Government has never
alleged that he is a member of any nation’s military, has fought along-
side any nation’s armed forces, or has borne arms against the United
States anywhere in the world. And he has been so held, without
acknowledgment of the protection afforded by the Constitution, solely
because the Executive believes that his military detention is proper.

   While criminal proceedings were underway against Ali Saleh
Kahlah al-Marri, the President ordered the military to seize and detain
him indefinitely as an enemy combatant. Since that order, issued in
June of 2003, al-Marri has been imprisoned without charge in a mili-
tary jail in South Carolina. Al-Marri petitions for a writ of habeas cor-
pus to secure his release from military imprisonment. The
Government defends this detention, asserting that al-Marri associated
                         AL-MARRI v. WRIGHT                          5
with al Qaeda and "prepar[ed] for acts of international terrorism." It
maintains that the President has both statutory and inherent constitu-
tional authority to subject al-Marri to indefinite military detention
and, in any event, that a new statute — enacted years after al-Marri’s
seizure — strips federal courts of jurisdiction even to consider this
habeas petition.

   We hold that the new statute does not apply to al-Marri, and so we
retain jurisdiction to consider his petition. Furthermore, we conclude
that we must grant al-Marri habeas relief. Even assuming the truth of
the Government’s allegations, the President lacks power to order the
military to seize and indefinitely detain al-Marri. If the Government
accurately describes al-Marri’s conduct, he has committed grave
crimes. But we have found no authority for holding that the evidence
offered by the Government affords a basis for treating al-Marri as an
enemy combatant, or as anything other than a civilian.

   This does not mean that al-Marri must be set free. Like others
accused of terrorist activity in this country, from the Oklahoma City
bombers to the surviving conspirator of the September 11th attacks,
al-Marri can be returned to civilian prosecutors, tried on criminal
charges, and, if convicted, punished severely. But the Government
cannot subject al-Marri to indefinite military detention. For in the
United States, the military cannot seize and imprison civilians — let
alone imprison them indefinitely.

                                  I.

   Al-Marri, a citizen of Qatar, lawfully entered the United States
with his wife and children on September 10, 2001, to pursue a mas-
ter’s degree at Bradley University in Peoria, Illinois, where he had
obtained a bachelor’s degree in 1991. The following day, terrorists
hijacked four commercial airliners and used them to kill and inflict
grievous injury on thousands of Americans. Three months later, on
December 12, 2001, FBI agents arrested al-Marri at his home in Peo-
ria as a material witness in the Government’s investigation of the Sep-
tember 11th attacks. Al-Marri was imprisoned in civilian jails in
Peoria and then New York City.

  In February 2002, al-Marri was charged in the Southern District of
New York with the possession of unauthorized or counterfeit credit-
6                        AL-MARRI v. WRIGHT
card numbers with the intent to defraud. A year later, in January 2003,
he was charged in a second, six-count indictment, with two counts of
making a false statement to the FBI, three counts of making a false
statement on a bank application, and one count of using another per-
son’s identification for the purpose of influencing the action of a fed-
erally insured financial institution. Al-Marri pleaded not guilty to all
of these charges. In May 2003, a federal district court in New York
dismissed the charges against al-Marri for lack of venue.

   The Government then returned al-Marri to Peoria and he was re-
indicted in the Central District of Illinois on the same seven counts,
to which he again pleaded not guilty. The district court set a July 21,
2003 trial date. On Friday, June 20, 2003, the court scheduled a hear-
ing on pre-trial motions, including a motion to suppress evidence
against al-Marri assertedly obtained by torture. On the following
Monday, June 23, before that hearing could be held, the Government
moved ex parte to dismiss the indictment based on an order signed
that morning by the President.

   In the order, President George W. Bush stated that he "DETER-
MINE[D] for the United States of America that" al-Marri: (1) is an
enemy combatant; (2) is closely associated with al Qaeda; (3) "en-
gaged in conduct that constituted hostile and war-like acts, including
conduct in preparation for acts of international terrorism;" (4) "pos-
sesses intelligence . . . that . . . would aid U.S. efforts to prevent
attacks by al Qaeda;" and (5) "represents a continuing, present, and
grave danger to the national security of the United States." The Presi-
dent determined that al-Marri’s detention by the military was "neces-
sary to prevent him from aiding al Qaeda" and thus ordered the
Attorney General to surrender al-Marri to the Secretary of Defense,
and the Secretary of Defense to "detain him as an enemy combatant."

   The federal district court in Illinois granted the Government’s
motion to dismiss the criminal indictment against al-Marri. In accor-
dance with the President’s order, al-Marri was then transferred to mil-
itary custody and brought to the Naval Consolidated Brig in South
Carolina.

 Since that time (that is, for four years) the military has held al-
Marri as an enemy combatant, without charge and without any indica-
                         AL-MARRI v. WRIGHT                            7
tion when this confinement will end. For the first sixteen months of
his military confinement, the Government did not permit al-Marri any
communication with the outside world, including his attorneys, his
wife, or his children. He alleges that he was denied basic necessities,
interrogated through measures creating extreme sensory deprivation,
and threatened with violence. A pending civil action challenges the
"inhuman, degrading" and "abusive" conditions of his confinement.
See Complaint at 1, Al-Marri v. Rumsfeld, No. 2:05-cv-02259-HFF-
RSC (D.S.C. Aug. 8, 2005).

   On July 8, 2003, counsel for al-Marri petitioned on his behalf
(because it was undisputed that he was unavailable to petition) for a
writ of habeas corpus in the Central District of Illinois. The district
court dismissed the petition for lack of venue, Al-Marri v. Bush, 274
F. Supp. 2d 1003 (C.D. Ill. 2003); the Seventh Circuit affirmed, Al-
Marri v. Rumsfeld, 360 F.3d 707 (7th Cir. 2004); and the Supreme
Court denied certiorari, al-Marri v. Rumsfeld, 543 U.S. 809 (2004).
On July 8, 2004, al-Marri’s counsel filed the present habeas petition
on al-Marri’s behalf in the District of South Carolina. On September
9, 2004, the Government answered al-Marri’s petition, citing the Dec-
laration of Jeffrey N. Rapp, Director of the Joint Intelligence Task
Force for Combating Terrorism, as support for the President’s order
to detain al-Marri as an enemy combatant.

   The Rapp Declaration asserts that al-Marri: (1) is "closely associ-
ated with al Qaeda, an international terrorist organization with which
the United States is at war"; (2) trained at an al Qaeda terrorist train-
ing camp in Afghanistan sometime between 1996 and 1998; (3) in the
summer of 2001, was introduced to Osama Bin Laden by Khalid
Shaykh Muhammed; (4) at that time, volunteered for a "martyr mis-
sion" on behalf of al Qaeda; (5) was ordered to enter the United States
sometime before September 11, 2001, to serve as a "sleeper agent" to
facilitate terrorist activities and explore disrupting this country’s
financial system through computer hacking; (6) in the summer of
2001, met with terrorist financier Mustafa Ahmed Al-Hawsawi, who
gave al-Marri money, including funds to buy a laptop; (7) gathered
technical information about poisonous chemicals on his laptop; (8)
undertook efforts to obtain false identification, credit cards, and bank-
ing information, including stolen credit card numbers; (9) communi-
cated with known terrorists, including Khalid Shaykh Muhammed
8                         AL-MARRI v. WRIGHT
and Al-Hawsawi, by phone and e-mail; and (10) saved information
about jihad, the September 11th attacks, and Bin Laden on his laptop
computer.

   The Rapp Declaration does not assert that al-Marri: (1) is a citizen,
or affiliate of the armed forces, of any nation at war with the United
States; (2) was seized on or near a battlefield on which the armed
forces of the United States or its allies were engaged in combat; (3)
was ever in Afghanistan during the armed conflict between the United
States and the Taliban there; or (4) directly participated in any hostili-
ties against United States or allied armed forces.

   On October 14, 2004, the Government permitted al-Marri access to
his counsel for the first time since his initial confinement as an enemy
combatant sixteen months before. Al-Marri then submitted a reply to
the Government’s evidence, contending that he is not an enemy com-
batant; he then moved for summary judgment. The district court
denied the summary judgment motion and referred the case to a mag-
istrate judge for consideration of the appropriate process to be
afforded al-Marri in light of Hamdi v. Rumsfeld, 542 U.S. 507 (2004).
The magistrate judge ruled that the Rapp Declaration provided al-
Marri with sufficient notice of the basis of his detention as an enemy
combatant and directed al-Marri to file rebuttal evidence.

   In response to the magistrate’s ruling, al-Marri again denied the
Government’s allegations, but filed no rebuttal evidence, contending
that the Government had an initial burden to produce evidence that he
was an enemy combatant and that the Rapp Declaration did not suf-
fice. The magistrate judge recommended dismissal of al-Marri’s
habeas petition because al-Marri had failed to rebut the allegations in
the Rapp Declaration. In August 2006, the district court adopted the
magistrate judge’s report and recommendation and dismissed al-
Marri’s habeas petition. A few days later, al-Marri noted this appeal.1
    1
   Numerous amici have submitted briefs to us, both on the jurisdictional
and merits questions. Many of these briefs have been helpful and we are
especially grateful for the care exhibited in focusing on different issues,
thus avoiding redundancy.
                         AL-MARRI v. WRIGHT                           9
                                  II.

   On November 13, 2006, three months after al-Marri noted his
appeal, the Government moved to dismiss this case for lack of juris-
diction, citing section 7 of the recently enacted Military Commissions
Act of 2006 (MCA), Pub. L. No. 109-366, 120 Stat. 2600.

                                  A.

   Section 7 of the MCA amends 28 U.S.C. § 2241(e) — a provision
Congress added to the federal habeas corpus statute in the Detainee
Treatment Act of 2005 (DTA), Pub. L. No. 109-148, § 1005(e)(1),
119 Stat. 2680, 2741-42. Congress enacted the DTA in response to
the Supreme Court’s holding, in Rasul v. Bush, 542 U.S. 466, 475-84,
(2004), that the federal habeas corpus statute, 28 U.S.C. § 2241(a),
(c), granted the federal courts jurisdiction over habeas petitions filed
by aliens held at Guantanamo Bay.

   In the DTA, Congress amended 28 U.S.C. § 2241 by adding a new
subsection, 2241(e), which removed the statutory grant of federal
jurisdiction over actions filed by alien enemy combatants held at
Guantanamo Bay. DTA § 1005(e)(1). Through the DTA, Congress
sought to replace the procedures that Rasul had upheld with a substi-
tute remedy. In place of the statutory right to petition for habeas
directly to a federal district court in § 2241(a), Guantanamo Bay
detainees would receive a Combatant Status Review Tribunal (CSRT)
conducted "pursuant to applicable procedures specified by the Secre-
tary of Defense," followed by review by the United States Court of
Appeals for the District of Columbia Circuit. See DTA
§ 1005(e)(2)(A),(B); id. § 1005(a).

   The Supreme Court considered the reach of the DTA in Hamdan
v. Rumsfeld, 126 S. Ct. 2749, 2762-69 (2006). It held that the DTA
did not divest the federal courts of jurisdiction over § 2241 habeas
actions filed by Guantanamo Bay detainees that were pending when
the DTA was enacted in December 2005.

   On October 17, 2006, in response to Hamdan, Congress enacted
the MCA, in part to clarify that it wished to remove § 2241 jurisdic-
10                        AL-MARRI v. WRIGHT
tion over pending and future habeas cases from detainees whom it
believed had only a "statutory right of habeas." See, e.g., 152 Cong.
Rec. S10267 (daily ed. Sept. 27, 2006) (statement of Sen. Graham)
(emphasis added). Thus, section 7 of the MCA replaces the habeas
provision added by the DTA and substitutes the following:

     (e)(1) No court, justice, or judge shall have jurisdiction to
     hear or consider an application for a writ of habeas corpus
     filed by or on behalf of an alien detained by the United
     States who has been determined by the United States to have
     been properly detained as an enemy combatant or is await-
     ing such determination.

     (2) Except as provided in paragraphs (2) and (3) of section
     1005(e) of the [DTA], no court, justice, or judge shall have
     jurisdiction to hear or consider any other action against the
     United States or its agents relating to any aspect of the
     detention, transfer, treatment, trial, or conditions of confine-
     ment of an alien who is or was detained by the United States
     and has been determined by the United States to have been
     properly detained as an enemy combatant or is awaiting
     such determination.

MCA § 7(a) (codified at 28 U.S.C.A. § 2241(e) (West 2006)). The
new statute expressly provides that this amendment to § 2241(e)
"shall take effect on the date of the enactment of this Act [October
17, 2006], and shall apply to all cases, without exception, pending on
or after the date of the enactment of this Act . . . ." MCA § 7(b).

                                   B.

   The Government asserts that the MCA divests federal courts of all
subject matter jurisdiction over al-Marri’s petition. Al-Marri main-
tains that the MCA, by its plain terms, does not apply to him and that
if we were to hold it does, the MCA would be unconstitutional.

   Al-Marri’s constitutional claim is a serious one. As an alien cap-
tured and detained within the United States, he has a right to habeas
corpus protected by the Constitution’s Suspension Clause. See Hamdi
                         AL-MARRI v. WRIGHT                          11
v. Rumsfeld, 542 U.S. 507, 525 (2004) ("All agree that, absent suspen-
sion, the writ of habeas corpus remains available to every individual
detained within the United States."). The Supreme Court has
explained that "at the absolute minimum, the Suspension Clause pro-
tects the writ as it existed in 1789," INS v. St. Cyr, 533 U.S. 289, 301
(2001) (internal quotation marks omitted), and "[a]t common law,
courts exercised habeas jurisdiction over the claims of aliens detained
within sovereign territory of the realm," Rasul, 542 U.S. at 481.

   Al-Marri argues persuasively that the MCA, which simply
amended a federal statute — 28 U.S.C. § 2241 — is not, and could
not be, a valid exercise of Congress’s powers under the Suspension
Clause. See, e.g., Hamdan, 126 S. Ct. at 2764; St. Cyr, 533 U.S. at
298-99. Moreover, although Congress may remove federal jurisdic-
tion over habeas petitions without suspending the writ if it provides
an "adequate and effective" substitute, Swain v. Pressley, 430 U.S.
372, 381 (1977), al-Marri maintains that Congress has provided him
no substitute at all. Thus, he argues, if the MCA is read to strip our
jurisdiction over his petition, it violates the Suspension Clause.

   The Government seems to concede that al-Marri has a right to
habeas corpus protected by the Suspension Clause, and acknowledges
that "the touchstone of habeas corpus," and thus any substitute rem-
edy, is "[j]udicial review of constitutional claims and questions of
law." The Government asserts, however, that Congress has provided
al-Marri a constitutionally adequate habeas substitute through the
DTA and MCA scheme — an administrative determination by a
CSRT followed by limited review of the CSRT’s decision in the D.C.
Circuit. Since al-Marri has never been afforded a CSRT and neither
the DTA, the MCA, nor any other statute, regulation, or policy guar-
antees that he be granted one, it is not immediately apparent how this
statutory arrangement could provide al-Marri a substitute remedy. Al-
Marri has also raised substantial questions as to whether this statutory
arrangement — were it available to him — would be constitutionally
adequate. Cf. Boumediene v. Bush, 476 F.3d 981, 1004-07 (D.C. Cir.
2007) (Rogers, J., dissenting) (stating that a CSRT followed by lim-
ited D.C. Circuit review is not an adequate habeas substitute), cert.
denied, 127 S. Ct. 1478 (2007).

   We need not, however, resolve these difficult constitutional ques-
tions because we conclude that the MCA does not apply to al-Marri.
12                        AL-MARRI v. WRIGHT
The Supreme Court has instructed that when it is "fairly possible" to
read a statute to avoid serious constitutional problems a court must do
so. Crowell v. Benson, 285 U.S. 22, 62 (1932) ("When the validity of
an act of the Congress is drawn in question, and even if a serious
doubt of constitutionality is raised, it is a cardinal principle that this
Court will first ascertain whether a construction of the statute is fairly
possible by which the question may be avoided."); Ashwander v.
Tenn. Valley Auth., 297 U.S. 288, 347 (1936) (Brandeis, J., concur-
ring) ("It is not the habit of the Court to decide questions of a consti-
tutional nature unless absolutely necessary to a decision of the case."
(internal quotation marks omitted)); see also St. Cyr, 533 U.S. at 299-
300 (applying this principle in the context of habeas jurisdiction). In
this case, ordinary principles of statutory interpretation demonstrate
that the MCA does not apply to al-Marri.

                                   C.

   As always in interpreting an act of Congress, we begin with the
plain language of the statute. See, e.g., Watt v. Alaska, 451 U.S. 259,
265 (1981). The MCA eliminates habeas jurisdiction under § 2241
only for an alien who "has been determined by the United States to
have been properly detained as an enemy combatant or is awaiting
such determination." MCA § 7(a). Thus, the MCA does not apply to
al-Marri and the Government’s jurisdictional argument fails unless al-
Marri (1) "has been determined by the United States to have been
properly detained as an enemy combatant," or (2) "is awaiting such
determination."

  The Government asserts that al-Marri "has been determined by the
United States to have been properly detained" through the President’s
order of June 23, 2003, designating al-Marri an enemy combatant.
Alternatively, the Government argues that because the Department of
Defense claims that if this court dismisses his habeas action al-Marri
will be provided with a CSRT, al-Marri is "awaiting" such a determi-
nation for the purposes of the MCA. We find neither argument per-
suasive.

                                    1.

   In his order of June 23, 2003, the President "DETERMINE[D] for
the United States of America that" al-Marri was an enemy combatant
                         AL-MARRI v. WRIGHT                           13
and ordered al-Marri detained by the Department of Defense. This
Presidential order may well constitute a "determination" by the Presi-
dent, for the United States, that al-Marri is an enemy combatant. But
the plain language of the MCA requires more than this initial determi-
nation to divest federal courts of jurisdiction under § 2241. The stat-
ute does not eliminate § 2241 jurisdiction in cases filed by an alien
whom "the United States has determined is an enemy combatant" or
who "has been detained as an enemy combatant." Rather the MCA
only eliminates § 2241 jurisdiction over a habeas petition filed by an
alien who "has been determined by the United States to have been
properly detained as an enemy combatant" (emphasis added).

   The statute’s use of the phrase "has been determined . . . to have
been properly detained" requires a two-step process to remove § 2241
jurisdiction: (1) an initial decision to detain, followed by (2) a deter-
mination by the United States that the initial detention was proper.
The President’s June 23 order only constitutes an initial decision to
detain. To read the statute as the Government proposes would elimi-
nate the second step and render the statutory language "has been
determined . . . to have been properly detained" superfluous — some-
thing courts are loathe to do. See, e.g., Mackey v. Lanier Collection
Agency & Serv., Inc., 486 U.S. 825, 837 (1988) ("[W]e are hesitant
to adopt an interpretation of a congressional enactment which renders
superfluous another portion of that same law.").

   Other provisions of the DTA and MCA similarly demonstrate that
Congress intended to remove jurisdiction only in cases in which the
Government followed this two-step process. For those detainees to
whom the DTA-MCA scheme applies, a CSRT (or similar tribunal)
determines whether a person’s initial detention as an enemy comba-
tant is proper. In fact, Congress recognized that the very purpose of
a CSRT is to "determine" whether an individual has been "properly
detained." Thus, Congress delineated some basic procedural require-
ments for the CSRTs, see DTA § 1005, and required the Secretary of
Defense to submit to it within 180 days "the procedures of the Com-
batant Status Review Tribunals . . . that are in operation at Guanta-
namo Bay, Cuba, for determining the status of the detainees." DTA
§ 1005(a)(1)(A) (emphasis added). The Department of Defense’s
CSRT procedures, in turn, explain that the CSRT process was estab-
lished "to determine, in a fact-based proceeding, whether the individ-
14                        AL-MARRI v. WRIGHT
uals detained by the Department of Defense at the U.S. Naval Base
Guantanamo Bay, Cuba, are properly classified as enemy comba-
tants." Memorandum from Deputy Secretary of Defense Gordon
England to Secretaries of the Military Departments et al. 1 (July 14,
2006) [hereinafter CSRT Procedures Memorandum] (emphasis
added).

   Moreover, the DTA and MCA provisions establishing D.C. Circuit
review of CSRT final decisions are entitled "Review of decisions of
combatant status review tribunals of propriety of detention." See DTA
§ 1005(e)(2); MCA § 10 (emphasis added). These provisions allow
for D.C. Circuit review only of a final decision of a "Combatant Sta-
tus Review Tribunal that an alien is properly detained as an enemy
combatant." DTA § 1005(e)(2)(A) (emphasis added). These proce-
dures reinforce the plain language of section 7 of the MCA. Congress
intended to remove federal courts’ § 2241 jurisdiction only when an
individual has been detained and a CSRT (or similar Executive
Branch tribunal) has made a subsequent determination that the deten-
tion is proper.2
  2
    For these reasons, the Government’s brief suggestion that the district
court’s denial of habeas relief to al-Marri could constitute the determina-
tion "by the United States" that he had "been properly detained" is incon-
sistent with legislative intent. For under the system Congress enacted, a
CSRT or similar Executive Branch tribunal makes that determination "by
the United States." Indeed, the Government has informed the federal
courts of precisely this point in other litigation involving the MCA. See
Government’s Supplemental Br. Addressing the Military Commissions
Act at 6 n.1, Boumediene, 476 F.3d 981 (D.C. Cir. 2007) (Nos. 05-5062,
05-5063, 05-5064, and 05-5095 through 05-5116) (noting that "[t]he
United States, through the CSRTs, has determined that petitioners are
‘properly detained’ as enemy combatants" under the MCA). And, of
course, the Government has repeatedly and vehemently asserted that the
Executive Branch, not the Judiciary, determines a person’s enemy com-
batant status. See, e.g., Hamdi, 542 U.S. 507. Moreover, the very purpose
of section 7 of the MCA is to eliminate the jurisdiction of federal judges
over certain enemy combatant cases. Hence, adoption of the Govern-
ment’s argument would mean that Congress empowered federal judges
to make a "determination [for] the United States" in the very cases in
which those judges had no jurisdiction. Congress could not have
intended such a result.
                          AL-MARRI v. WRIGHT                           15
   Thus, the plain language of the MCA does not permit the Govern-
ment’s interpretation — i.e., that the President’s initial order to detain
al-Marri as an enemy combatant constitutes both a decision to detain
al-Marri and a determination under the MCA that al-Marri has been
properly detained as an enemy combatant. The MCA requires both to
eliminate our jurisdiction.

                                    2.

   The Government’s remaining jurisdictional contention is that even
if al-Marri has not yet "been determined by the United States to have
been properly detained," the Government plans to provide him with
a CSRT in the future, and so under the MCA he is "awaiting such
determination." Al-Marri maintains that Congress intended the term
"awaiting such determination" to apply only to new detainees brought
to Guantanamo Bay, or to those captured and held elsewhere outside
the United States, and that the Government reads the term far more
broadly than Congress intended.

   Neither the DTA-MCA nor any other law or policy requires that al-
Marri receive a CSRT, or even indicates that Congress believed he
would be eligible for a CSRT and so could be "awaiting" one. At the
same time, Congress did not expressly prohibit al-Marri from receiv-
ing a CSRT. To the extent that the plain language of the MCA does
not clearly state who is "awaiting" a determination, its context and
legislative history make clear that this phrase does not apply to per-
sons, like al-Marri, captured and held within the United States. See,
e.g., King v. St. Vincent’s Hosp., 502 U.S. 215, 221 (1991) ("[A] car-
dinal rule [is] that a statute is to be read as a whole . . . since the
meaning of statutory language, plain or not, depends on context."
(citation omitted)); Crandon v. United States, 494 U.S. 152, 158
(1990) ("In determining the meaning of the statute, we look not only
to the particular statutory language, but to the design of the statute as
a whole and to its object and policy.").

   In enacting the MCA, Congress distinguished between those indi-
viduals it believed to have a constitutional right to habeas corpus, and
those individuals it understood had been extended the right of habeas
corpus only by statute, i.e., 28 U.S.C. § 2241. The supporters of the
MCA consciously tracked the distinction the Supreme Court had
16                        AL-MARRI v. WRIGHT
drawn in Johnson v. Eisentrager, 339 U.S. 763, 777-78 (1950), and
United States v. Verdugo-Urquidez, 494 U.S. 259, 271 (1990),
between aliens within the United States who become "‘invested with
the rights guaranteed by the Constitution to all people within our bor-
ders,’" Verdugo-Urquidez, 494 U.S. at 271 (quoting Kwong Hai Chew
v. Colding, 344 U.S. 590, 596 n.5 (1953)), and aliens who have no
lawful contacts with this country and are captured and held outside its
sovereign territory. See, e.g., 152 Cong. Rec. S10268 (daily ed. Sept.
27, 2006) (statement of Sen. Kyl); 152 Cong. Rec. S10406-07 (daily
ed. Sept. 28, 2006) (statement of Sen. Sessions).

   Congress sought to eliminate the statutory grant of habeas jurisdic-
tion for those aliens captured and held outside the United States who
could not lay claim to constitutional protections, but to preserve the
rights of aliens like al-Marri, lawfully residing within the country
with substantial, voluntary connections to the United States, for
whom Congress recognized that the Constitution protected the writ of
habeas corpus. As the Chairman of the House Judiciary Committee
and floor manager for the MCA in the House explained, "There are
two types of habeas corpus: one is the constitutional great writ. We
are not talking about that here . . . . The other is statutory habeas cor-
pus, which has been redefined time and time again by the Congress.
That is what we are talking about here . . . ." 152 Cong. Rec. H7548
(daily ed. Sept. 27, 2006) (statement of Rep. Sensenbrenner); see also
H.R. Rep. No. 109-664, pt. 2, at 5-6 (2006) (noting that "aliens
receive constitutional protections when they have come within the ter-
ritory of the United States and developed substantial connections with
this country" and that the MCA "clarifies the intent of Congress that
statutory habeas corpus relief is not available to alien unlawful enemy
combatants held outside of the United States" (internal quotation
marks omitted)).

     In fact, notwithstanding its posture in this case,3 the Government
  3
   Consistent with its litigation strategy, the Government briefly sug-
gests that al-Marri "is on the same footing as alien enemy combatants at
Guantanamo" because the DTA does not provide Guantanamo detainees
with "a statutory right to a CSRT." This contention misses the mark.
First, Congress knew when it enacted the MCA that the Executive had
                          AL-MARRI v. WRIGHT                            17
has otherwise demonstrated that it shares this understanding of the
scope of the MCA. On January 18, 2007, while al-Marri’s appeal was
pending, the Attorney General himself testified before Congress that
the MCA did not affect any habeas rights historically protected by the
Constitution. Citing Eisentrager in written testimony to the Senate
Judiciary Committee, he explained: "The MCA’s restrictions on
habeas corpus petitions did not represent any break from the past.
Indeed, it has been well-established since World War II that enemy
combatants captured abroad have no constitutional right to habeas
petitions in the United States courts." Oversight of the U.S. Dep’t of
Justice: Hearing Before the S. Comm. on the Judiciary, 110th Cong.
(Jan. 18, 2007) (statement of Alberto Gonzales, Att’y Gen. of the
United States) (emphasis added).

already provided CSRTs to all Guantanamo Bay detainees, and that the
CSRT procedures — which Congress required be provided to it, DTA
§ 1005(a)(1)(A) — were designed to apply only to Guantanamo detain-
ees. In contrast, when Congress enacted the MCA on October 17, 2006,
the Government had never indicated any intention to convene a CSRT
for anyone like al-Marri, captured and held within the United States.
Moreover, and just as importantly, although Congress believed that the
Guantanamo detainees had no constitutional right to habeas corpus, and
so believed it had no constitutional need to provide them a statutory
alternative, Congress recognized that aliens captured and held within the
United States did have a constitutional right to habeas. If Congress had
intended to provide an adequate substitute for the constitutional protec-
tions of aliens within the United States, surely it would have enacted leg-
islation to do so.
   For these same reasons, the Government’s attempt to find significance
in the MCA’s removal of the DTA’s limiting references to "Guantanamo
Bay, Cuba" is also misplaced. In fact, that change merely allowed the
MCA to apply to aliens captured and held in other places outside the
United States, for example in Iraq and Afghanistan, see, e.g., 152 Cong.
Rec. S10267 (daily ed. Sept. 27, 2006) (statement of Sen. Graham), and
made clear in the face of public discussion about closing Guantanamo
Bay that the rights of detainees moved from Guantanamo would not
change. Even the Government ultimately concedes that the "amendment
may have been designed to underscore the absence of habeas for aliens
detained abroad at locations other than Guantanamo, as opposed to aliens
detained in the United States."
18                      AL-MARRI v. WRIGHT
   Furthermore, the Government’s treatment of al-Marri suggests that,
despite its litigation posture, it does not actually believe that the
CSRT process in the DTA and MCA applies to al-Marri. In the four
years since the President ordered al-Marri detained as an enemy com-
batant, the Government has completed CSRTs for each of the more
than five hundred detainees held at Guantanamo Bay. Yet it was not
until November 13, 2006, the very day the Government filed its
motion to dismiss the case at hand, that the Government even sug-
gested that al-Marri might be given a CSRT. At that time the Govern-
ment proffered a memorandum from Deputy Secretary of Defense
Gordon England directing that al-Marri be provided a CSRT "upon
dismissal" of this case. This memorandum is too little too late.

   The CSRT procedures, which the England memorandum suggests
would govern al-Marri’s hypothetical tribunal, by their own terms
only apply to aliens detained "at the Guantanamo Bay Naval Base,
Cuba." CSRT Procedures Memorandum, Enclosure (1), at 1. More-
over, the DTA and MCA provide for limited D.C. Circuit review only
to detainees for whom a CSRT "has been conducted, pursuant to
applicable procedures specified by the Secretary of Defense." DTA
§ 1005(e)(2)(B)(ii) (emphasis added); see MCA § 10. Because the
procedures that would govern al-Marri’s hypothetical CSRT are "ap-
plicable" only to persons detained at Guantanamo Bay, even were al-
Marri to receive a CSRT pursuant to them, he might not be eligible
for judicial review.

   Given these provisions, the Government’s argument that the phrase
"awaiting such determination" covers persons confined within the
United States yields a strange result. It would mean that Congress
assured that Guantanamo Bay detainees were provided with an
administrative factfinding process (the CSRT) followed by judicial
review in the D.C. Circuit when eliminating habeas jurisdiction over
their cases — but that Congress provided neither any substitute
administrative procedure nor any form of judicial review when elimi-
nating the habeas rights of those captured and detained within the
United States. The Government offers nothing to indicate that Con-
gress embarked on this strange course, and the legislative history of
the MCA renders that theory untenable.

   Perhaps because the Government knows that Congress did not
intend the CSRT process to apply to persons like al-Marri, the
                          AL-MARRI v. WRIGHT                           19
England memorandum neither convenes nor even schedules a CSRT
for al-Marri. Indeed, in its motion to dismiss, the Government
acknowledges that the England memorandum only indicates "how the
government plans to handle al-Marri in the event the courts agree that
the MCA divested the courts of jurisdiction." Thus, the England
memorandum makes al-Marri’s CSRT at best conditional — triggered
only "in the event" that we dismiss this litigation. In other words, the
memorandum says only that al-Marri might receive a CSRT if this
court dismisses his petition because he is awaiting a CSRT, but al-
Marri will be awaiting a CSRT only if we dismiss his petition.

   If al-Marri is "awaiting" a CSRT it is only because he might,
through the good graces of the Executive, some day receive one. But
he might not. After all, the Government’s primary jurisdictional argu-
ment in this case is that the President’s initial order to detain al-Marri
constitutes the sole "determination" that he is due. And so under the
Government’s view, al-Marri might well be "awaiting" a determina-
tion of the propriety of his detention for the rest of his life — a result
Congress could not have countenanced for an individual it understood
to have a constitutional right to habeas corpus.

   In sum, the Government’s interpretation of the MCA is not only
contrary to legislative intent, but also requires reading the phrase
"awaiting such determination" so broadly as to make it meaningless.
We are not at liberty to interpret statutes so as to render them mean-
ingless. See Scott v. United States, 328 F.3d 132, 139 (4th Cir. 2003)
("[W]e must . . . avoid any interpretation that may render statutory
terms meaningless . . . .") (citing Freytag v. Comm’r Internal Reve-
nue, 501 U.S. 868, 877 (1991)). The phrase "awaiting such determina-
tion" gains meaning only if it refers to alien detainees captured and
held outside the United States — whom Congress both believed had
no constitutional right to habeas and expected would receive a CSRT
based on the larger DTA-MCA scheme. Al-Marri is not such a
detainee; therefore he is not "awaiting such determination" within the
terms of the MCA.

                                    3.

   For these reasons, we must conclude that the MCA does not apply
to al-Marri. He was not captured outside the United States, he is not
20                       AL-MARRI v. WRIGHT
being held at Guantanamo Bay or elsewhere outside the United
States, he has not been afforded a CSRT, he has not been "determined
by the United States to have been properly detained as an enemy com-
batant," and he is not "awaiting such determination." The MCA was
not intended to, and does not, apply to aliens like al-Marri, who have
legally entered, and are seized while legally residing in, the United
States. Accordingly, the Government’s jurisdictional argument fails
and we turn to the merits of al-Marri’s petition.

                                  III.

   Al-Marri premises his habeas claim on the Fifth Amendment’s
guarantee that no person living in this country can be deprived of lib-
erty without due process of law. He maintains that even if he has
committed the acts the Government alleges, he is not a combatant but
a civilian protected by our Constitution, and thus is not subject to mil-
itary detention. Al-Marri acknowledges that the Government can
deport him or charge him with a crime, and if he is convicted in a
civilian court, imprison him. But he insists that neither the Constitu-
tion nor any law permits the Government, on the basis of the evidence
it has proffered to date — even assuming all of that evidence is true
— to treat him as an enemy combatant and subject him to indefinite
military detention, without criminal charge or process.

   The Government contends that the district court properly denied
habeas relief to al-Marri because the Constitution allows detention of
enemy combatants by the military without criminal process, and
according to the Government it has proffered evidence that al-Marri
is a combatant. The Government argues that the Authorization for
Use of Military Force (AUMF), Pub. L. No. 107-40, 115 Stat. 224
(2001), as construed by precedent and considered in conjunction with
the "legal background against which [it] was enacted," empowers the
President on the basis of that proffered evidence to order al-Marri’s
indefinite military detention as an enemy combatant. Alternatively,
the Government contends that even if the AUMF does not authorize
the President to order al-Marri’s military detention, the President has
"inherent constitutional power" to do so.

                                   A.

 Each party grounds its case on well established legal doctrine.
Moreover, important principles guiding our analysis seem undisputed.
                          AL-MARRI v. WRIGHT                           21
Before addressing the conflicting contentions of the parties, we note
these fundamental principles, which we take to be common ground.

   The Constitution guarantees that no "person" shall "be deprived of
life, liberty, or property, without due process of law." U.S. Const.,
amend. V; see also id. amend. XIV, § 1. The text of the Fifth Amend-
ment affords this guarantee to "person[s]," not merely citizens, and so
the constitutional right to freedom from deprivation of liberty without
due process of law extends to all lawfully admitted aliens living
within the United States. See Wong Wing v. United States, 163 U.S.
228, 238 (1896); see also Verdugo-Urquidez, 494 U.S. at 271.

    To be sure, our Constitution has no "force in foreign territory
unless in respect of our citizens." United States v. Curtiss-Wright
Export Corp., 299 U.S. 304, 318 (1936). But, as Chief Justice Rehn-
quist explained, a long line of Supreme Court cases establish that
aliens receive certain protections — including those rights guaranteed
by the Due Process Clause — "when they have come within the terri-
tory of the United States and developed substantial connections with
this country." Verdugo-Urquidez, 494 U.S. at 271; see also Kwong
Hai Chew, 344 U.S. at 596 n.5 (noting that "once an alien lawfully
enters and resides in this country he becomes invested with . . . rights
. . . protected by . . . the Fifth Amendment[ ] and by the due process
clause of the Fourteenth Amendment") (internal quotation marks
omitted); Wong Wing, 163 U.S. at 238 (holding that "all persons
within the territory of the United States are entitled to the protection
guaranteed by" the Due Process Clause of the Fifth Amendment);
Yick Wo v. Hopkins, 118 U.S. 356, 369 (1886) (explaining that the
Due Process Clause of the Fourteenth Amendment protects "all per-
sons within the territorial jurisdiction" of the United States). Thus, the
Due Process Clause protects not only citizens but also aliens, like al-
Marri, lawfully admitted to this country who have established sub-
stantial connections here — in al-Marri’s case by residing in Illinois
for several months, with his family, and attending university there.4
  4
   Hence, the case at hand involves — and we limit our analysis to —
persons seized and detained within the United States who have constitu-
tional rights under the Due Process Clause.
22                        AL-MARRI v. WRIGHT
   "Freedom from imprisonment — from government custody, deten-
tion, or other forms of physical restraint — lies at the heart of the lib-
erty that [the Due Process] Clause protects." Zadvydas v. Davis, 533
U.S. 678, 690 (2001); see also Foucha v. Louisiana, 504 U.S. 71, 80
(1992). This concept dates back to Magna Carta, which guaranteed
that "government would take neither life, liberty, nor property without
a trial in accord with the law of the land." Duncan v. Louisiana, 391
U.S. 145, 169 (1968) (Black, J., concurring). The "law of the land"
at its core provides that "no man’s life, liberty or property be forfeited
as a punishment until there has been a charge fairly made and fairly
tried in a public tribunal." In re Oliver, 333 U.S. 257, 278 (1948).
Thus, the Supreme Court has recognized that, because of the Due Pro-
cess Clause, it "may freely be conceded" that as a "‘general rule’ . . .
the government may not detain a person prior to a judgment of guilt
in a criminal trial." United States v. Salerno, 481 U.S. 739, 749
(1987).

   The Court, however, has permitted a limited number of specific
exceptions to this general rule. Although some process is always
required in order to detain an individual, in special situations deten-
tion based on process less than that attendant to a criminal conviction
does not violate the Fifth Amendment. See, e.g., Kansas v. Hendricks,
521 U.S. 346, 358 (1997) (civil commitment of mentally ill sex
offenders); Salerno, 481 U.S. 739 (pretrial detention of dangerous
adults); Schall v. Martin, 467 U.S. 253 (1984) (pretrial detention of
dangerous juveniles); Addington v. Texas, 441 U.S. 418, 427-28
(1979) (civil commitment of mentally ill); Humphrey v. Smith, 336
U.S. 695 (1949) (courts martial of American soldiers). Among these
recognized exceptions is the one on which the Government grounds
its principal argument in this case: Congress may constitutionally
authorize the President to order military detention, without criminal
process, of persons who "qualify as ‘enemy combatants,’" that is, fit
within that particular "legal category." Hamdi v. Rumsfeld, 542 U.S.
507, 516, 522 n.1 (2004) (plurality).5
  5
    Case law also establishes that during times of war Congress may con-
stitutionally authorize the President to detain "enemy aliens," also known
as "alien enemies," defined as "subject[s] of a foreign state at war with
the United States." Eisentrager, 339 U.S. at 769 n.2 (internal quotation
                           AL-MARRI v. WRIGHT                              23
   The act of depriving a person of the liberty protected by our Con-
stitution is a momentous one; thus, recognized exceptions to criminal
process are narrow in scope, and generally permit only limited peri-
ods of detention. See, e.g., Jackson v. Indiana, 406 U.S. 715, 738
(1972). And, of course, the Government can never invoke an excep-
tion, and so detain a person without criminal process, if the individual
does not fit within the narrow legal category of persons to whom the
exception applies. For example, the Supreme Court has explained that
the Constitution does not permit the Government to detain a predatory
sex criminal through a civil commitment process simply by establish-
ing that he is dangerous. The civil commitment process may only be
substituted for criminal process for such a criminal if the Govern-
ment’s evidence establishes "proof of dangerousness" and "proof of
some additional factor, such as a ‘mental illness’ or ‘mental abnor-
mality.’" Hendricks, 521 U.S. at 358.

   In Hamdi, the plurality explained that precisely the same principles
apply when the Government seeks to detain a person as an enemy
combatant. Under the habeas procedure prescribed in Hamdi, if the
Government asserts an exception to the usual criminal process by
detaining as an enemy combatant an individual with constitutional
rights, it must proffer evidence to demonstrate that the individual
"qualif[ies]" for this exceptional treatment. 542 U.S. at 516, 534.
Only after the Government has "put[ ] forth credible evidence that"
an individual "meets the enemy-combatant criteria" does "the onus"
shift to the individual to demonstrate "that he falls outside the [enemy

marks omitted); see Ludecke v. Watkins, 335 U.S. 160 (1948). And, the
Government can detain potentially dangerous resident aliens for a limited
time pending deportation. See, e.g., Carlson v. Landon, 342 U.S. 524,
537-42 (1952); cf. Zadvydas v. Davis, 533 U.S. 678 (2001) (construing
a statute’s authorization of post-removal-period detention to not permit
indefinite detention of aliens, to avoid serious doubt as to its constitution-
ality). But, as the Government recognizes, the Alien Enemy Act, the stat-
ute the Court considered in Eisentrager and Ludecke, does not apply to
al-Marri’s case — in fact, al-Marri is not an "enemy alien" but a citizen
of Qatar, with which the United States has friendly diplomatic relations;
and the Government does not seek to deport al-Marri. Therefore neither
of these exceptions is offered by the Government as a basis for holding
al-Marri without criminal charge, and neither is applicable here.
24                        AL-MARRI v. WRIGHT
combatant] criteria." Id. at 534. For in this country, the military can-
not seize and indefinitely detain an individual — particularly when
the sole process leading to his detention is a determination by the
Executive that the detention is necessary6 — unless the Government
demonstrates that he "qualif[ies]" for this extraordinary treatment
because he fits within the "legal category" of enemy combatants. Id.
at 516, 522 n.1.

   Moreover, when the Government contends, as it does here, that an
individual with constitutional rights is an enemy combatant, whose
exclusive opportunity to escape indefinite military detention rests on
overcoming presumptively accurate hearsay, courts must take particu-
lar care that the Government’s allegations demonstrate that the
detained individual is not a civilian, but instead, as the Supreme Court
has explained, "meets the enemy-combatant criteria." Id. at 534. For
only such care accords with the "deeply rooted and ancient opposition
in this country to the extension of military control over civilians."
Reid v. Covert, 354 U.S. 1, 33 (1957) (plurality).

   These principles thus form the legal framework for consideration
of the issues before us. Both parties recognize that it does not violate
the Due Process Clause for the President to order the military to seize
and detain individuals who "qualify" as enemy combatants for the
duration of a war. They disagree, however, as to whether the evidence
the Government has proffered, even assuming its accuracy, estab-
lishes that al-Marri fits within the "legal category" of enemy comba-
tants. The Government principally contends that its evidence
establishes this and therefore the AUMF grants the President statutory
authority to detain al-Marri as an enemy combatant. Alternatively, the
Government asserts that the President has inherent constitutional
  6
   Hamdi recognizes that the sole process that the Government need pro-
vide in order to initially detain an enemy combatant is a presidential
determination that the detention is necessary. 342 U.S. at 518. Of course,
Hamdi also reaffirms that the writ of habeas corpus provides a remedy
to challenge collaterally the legality of the ongoing detention. Id. at 525-
26. Although the habeas remedy follows from the Suspension Clause, the
Hamdi plurality borrowed the due process balancing approach from
Mathews v. Eldridge, 424 U.S. 319 (1976), to design the specific require-
ments of this habeas remedy. Hamdi, 542 U.S. at 525-35.
                           AL-MARRI v. WRIGHT                             25
authority to order al-Marri’s indefinite military detention. Al-Marri
maintains that the proffered evidence does not establish that he fits
within the "legal category" of enemy combatant and so the AUMF
does not authorize the President to order the military to seize and
detain him, and that the President has no inherent constitutional
authority to order this detention. We now turn to these contentions.

                                     B.

   The Government’s primary argument is that the AUMF, as con-
strued by precedent and considered against "the legal background
against which [it] was enacted," i.e. constitutional and law-of-war
principles, empowers the President to order the military to seize and
detain al-Marri as an enemy combatant. The AUMF provides:

      . . . the President is authorized to use all necessary and
      appropriate force against those nations, organizations, or
      persons he determines planned, authorized, committed, or
      aided the terrorist attacks that occurred on September 11,
      2001, or harbored such organizations or persons, in order to
      prevent any future acts of international terrorism against the
      United States by such nations, organizations or persons.

115 Stat. 224.7 In considering the Government’s AUMF argument, we
first note the limits the Government places on its interpretation of this
statute, and then consider the Government’s central contention.

                                     1.

   Tellingly, the Government does not argue that the broad language
of the AUMF authorizes the President to subject to indefinite military
detention anyone he believes to have aided any "nation[ ], organiza-
  7
    Although the Government asserts in a footnote that the MCA "but-
tresses" the President’s "inherent authority" to detain al-Marri, it does not
assert that the MCA provides statutory authority to detain enemy comba-
tants. Plainly, the MCA provides no such authority, for it addresses only
whether a detained individual is an unlawful enemy combatant subject to
military trial, not whether an individual with constitutional rights seized
in this country qualifies as an enemy combatant in the first instance.
26                        AL-MARRI v. WRIGHT
tion[ ], or person[ ]" related to the September 11th attacks. Such an
interpretation would lead to absurd results that Congress could not
have intended. Under that reading of the AUMF, the President would
be able to subject to indefinite military detention anyone, including
an American citizen, whom the President believed was associated
with any organization that the President believed in some way
"planned, authorized, committed, or aided" the September 11th
attacks, so long as the President believed this to be "necessary and
appropriate" to prevent future acts of terrorism.

   Under such an interpretation of the AUMF, if some money from
a nonprofit charity that feeds Afghan orphans made its way to al
Qaeda, the President could subject to indefinite military detention any
donor to that charity. Similarly, this interpretation of the AUMF
would allow the President to detain indefinitely any employee or
shareholder of an American corporation that built equipment used by
the September 11th terrorists; or allow the President to order the mili-
tary seizure and detention of an American-citizen physician who
treated a member of al Qaeda.

   To read the AUMF to provide the President with such unlimited
power would present serious constitutional questions, for the Supreme
Court has long recognized that the Due Process Clause "cannot be . . .
construed as to leave congress free to make any process ‘due process
of law,’ by its mere will." See Murray’s Lessee v. Hoboken Land &
Improvement Co., 59 U.S. (18 How.) 272, 276-77 (1855).

                                   2.

   We need not here deal with the absurd results, nor reach the consti-
tutional concerns, raised by an interpretation of the AUMF that autho-
rizes the President to detain indefinitely — without criminal charge
or process — anyone he believes to have aided any "nation[ ], organi-
zation[ ], or person[ ]" related to the September 11th terrorists. For the
Government wisely limits its argument. It relies only on the scope of
the AUMF as construed by precedent and considered in light of "the
legal background against which [it] was enacted." Specifically, the
Government contends that "[t]he Supreme Court’s and this Court’s
prior construction of the AUMF govern this case and compel the con-
                          AL-MARRI v. WRIGHT                           27
clusion that the President is authorized to detain al-Marri as an enemy
combatant."

                                    i.

   The precedent interpreting the AUMF on which the Government
relies for this argument consists of two cases: the Supreme Court’s
opinion in Hamdi, 542 U.S. 507, and our opinion in Padilla v. Hanft,
423 F.3d 386 (4th Cir. 2005). The "legal background" for the AUMF,
which it cites, consists of two cases from earlier conflicts, Ex Parte
Quirin, 317 U.S. 1 (1942) (World War II), and Ex Parte Milligan, 71
U.S. (4 Wall.) 2 (1866) (U.S. Civil War), as well as constitutional and
law-of-war principles.

   With respect to the latter, we note that American courts have often
been reluctant to follow international law in resolving domestic dis-
putes. In the present context, however, they, like the Government
here, have relied on the law of war — treaty obligations including the
Hague and Geneva Conventions and customary principles developed
alongside them. The law of war provides clear rules for determining
an individual’s status during an international armed conflict, distin-
guishing between "combatants" (members of a nation’s military, mili-
tia, or other armed forces, and those who fight alongside them) and
"civilians" (all other persons).8 See, e.g., Geneva Convention Relative
  8
    Thus, "civilian" is a term of art in the law of war, not signifying an
innocent person but rather someone in a certain legal category, not sub-
ject to military seizure or detention. So too, a "combatant" is by no
means always a wrongdoer, but rather a member of a different "legal cat-
egory" who is subject to military seizure and detention. Hamdi, 542 U.S.
at 522 n.1. For example, our brave soldiers fighting in Germany during
World War II were "combatants" under the law of war, and viewed from
Germany’s perspective they were "enemy combatants." While civilians
are subject to trial and punishment in civilian courts for all crimes com-
mitted during wartime in the country in which they are captured and
held, combatant status protects an individual from trial and punishment
by the capturing nation, unless the combatant has violated the laws of
war. See Hamdi, 542 U.S. at 518; Quirin, 317 U.S. at 28-31. Nations in
international conflicts can summarily remove the adversary’s "comba-
tants," i.e. the "enemy combatants," from the battlefield and detain them
for the duration of such conflicts, but no such provision is made for "ci-
vilians." Id.
28                      AL-MARRI v. WRIGHT
to the Treatment of Prisoners of War (Third Geneva Convention) arts.
2, 4, 5, Aug. 12, 1949, 6 U.S.T. 3316, 75 U.N.T.S. 135; Geneva Con-
vention Relative to the Protection of Civilian Persons in Time of War
(Fourth Geneva Convention) art. 4, Aug. 12, 1949, 6 U.S.T. 3516, 75
U.N.T.S. 287. American courts have repeatedly looked to these care-
ful distinctions made in the law of war in identifying which individu-
als fit within the "legal category" of "enemy combatants" under our
Constitution. See, e.g., Hamdi, 542 U.S. at 518; Quirin, 317 U.S. at
30-31 & n.7; Milligan, 71 U.S. at 121-22; Padilla, 423 F.3d at 391.

   In the case at hand, the Government asserts that the construction
given the AUMF in Hamdi and Padilla — based on these law-of-war
principles — "compel[s] the conclusion that the President is autho-
rized [by the AUMF] to detain al-Marri as an enemy combatant." In
other words, the Government contends that al-Marri fits within the
"legal category" of persons that the Supreme Court in Hamdi, and this
court in Padilla, held the AUMF authorized the President to detain as
enemy combatants. Thus, we examine those cases to determine
whether the interpretation of the AUMF they adopt does indeed
empower the President to treat al-Marri as an enemy combatant.

   In Hamdi, the Supreme Court looked to precedent and the law of
war to determine whether the AUMF authorized the President to
detain as an enemy combatant an American citizen captured while
engaging in battle against American and allied armed forces in
Afghanistan as part of the Taliban. See Hamdi, 542 U.S. at 518-22.
In support of that detention, the Government offered evidence that
Yaser Esam Hamdi "affiliated with a Taliban military unit and
received weapons training," "took up arms with the Taliban," "en-
gaged in armed conflict against the United States" in Afghanistan, and
when captured on the battlefield "surrender[ed] his Kalishnikov
assault rifle." Hamdi, 542 U.S. at 510, 513, 516 (internal quotation
marks omitted). Hamdi’s detention was upheld because in fighting
against the United States on the battlefield in Afghanistan with the
Taliban, the de facto government of Afghanistan at the time,9 Hamdi
  9
   See White House Fact Sheet: Status of Detainees at Guantanamo
(Feb. 7, 2002), http://www.pegc.us/archive/White_House/20020207_
WH_POW_fact_sheet.txt; see also Protocol Additional to the Geneva
                          AL-MARRI v. WRIGHT                            29
bore arms with the army of an enemy nation and so, under the law
of war, was an enemy combatant. Hamdi, 542 U.S. at 518-20.

   The Hamdi Court expressly recognized that the AUMF did not
explicitly provide for detention. Id. at 519; see also id. at 547 (Souter,
J., concurring). It concluded, however, "in light of" the law-of-war
principles applicable to Hamdi’s battlefield capture, that this was "of
no moment" in the case before it. Id. at 519 (plurality). As the plural-
ity explained, "[b]ecause detention to prevent a combatant’s return to
the battlefield is a fundamental incident of waging war, in permitting
the use of ‘necessary and appropriate force,’ Congress has clearly and
unmistakably authorized detention in the narrow circumstances con-
sidered here." Id. (emphasis added). Thus, the Hamdi Court reached
the following limited holding: "the AUMF is explicit congressional
authorization for the detention of individuals in the narrow category
we describe," that is, individuals who were "part of or supporting
forces hostile to the United States or coalition partners in Afghanistan
and who engaged in an armed conflict against the United States
there." Hamdi, 542 U.S. at 516-17 (plurality) (internal quotation
marks omitted) (emphasis added); accord id. at 587 (Thomas, J., dis-
senting). Indeed, the plurality expressly explained that its opinion
"only finds legislative authority to detain under the AUMF once it is
sufficiently clear that the individual is, in fact, an enemy combatant."
Id. at 523 (plurality) (emphasis added).

   In Padilla, we similarly held that the AUMF authorized the Presi-
dent to detain as an enemy combatant an American citizen who "was
armed and present in a combat zone" in Afghanistan as part of Tali-
ban forces during the conflict there with the United States. 423 F.3d
at 390-91 (internal quotation marks omitted). The Government had
not been able to capture Jose Padilla until he came to the border of
the United States, but because the Government presented evidence

Conventions of 12 August 1949, and Relating to the Protection of Vic-
tims of International Armed Conflicts (Protocol I), June 8, 1977, arts. 43-
44, 1125 U.N.T.S. 3 (defining combatants in conflicts between nations
as members, other than chaplains and medical personnel, of "all orga-
nized armed forces, groups and units which are under a command
responsible to that [nation] for the conduct of its subordinates").
30                         AL-MARRI v. WRIGHT
that Padilla "took up arms against United States forces in [Afghani-
stan] in the same way and to the same extent as did Hamdi" we con-
cluded that he "unquestionably qualifies as an ‘enemy combatant’ as
that term was defined for the purposes of the controlling opinion in
Hamdi." 423 F.3d at 391.10 We too invoked the law of war, upholding
Padilla’s detention because we understood "the plurality’s reasoning
in Hamdi to be that the AUMF authorizes the president to detain all
who qualify as ‘enemy combatants’ within the meaning of the laws
  10
    Although our opinion discussed Padilla’s association with al Qaeda,
we held that Padilla was an enemy combatant because of his association
with Taliban forces, i.e. Afghanistan government forces, on the battle-
field in Afghanistan during the time of the conflict between the United
States and Afghanistan. Padilla, 423 F.3d at 391. Al-Marri urges us to
ignore Padilla in light of its subsequent history. See Padilla v. Hanft, 432
F.3d 582, 583 (4th Cir. 2005) (noting that the Government’s transfer of
Padilla to civilian custody for criminal trial after arguing before this
court that he was an enemy combatant created "an appearance that the
government may be attempting to avoid consideration of our decision by
the Supreme Court"). That history is troubling but we see no need to
avoid Padilla’s narrow holding.
   We do wish to respond to points concerning Padilla raised by our
friend in dissent. First, we do not, as the dissent suggests, post at 55-56,
ignore Padilla’s holding that an individual qualifying as an "enemy com-
batant" may be captured and detained in the United States. Padilla pro-
vides no precedent for al-Marri’s military capture and detention in this
country because al-Marri, for the reasons explained in text, is not an
enemy combatant. We emphasize the place of al-Marri’s capture and
detention only to establish that, as an alien lawfully residing in this coun-
try, he is protected by the Due Process Clause and so cannot be seized
and indefinitely detained by the military unless he qualifies as an enemy
combatant. Second, we do not hold, in conflict with Padilla, that al-
Marri cannot be detained in military custody because the Government
could criminally prosecute him. Id. at 55-56. If al-Marri, like Padilla, did
qualify as an enemy combatant, then the Government could choose to
either detain him or prosecute him (if it established that he was not enti-
tled to immunity from criminal prosecution as a lawful combatant). That
said, given the dissent’s acknowledgment, id. at 56, that unlike Padilla,
al-Marri has never been "in a combat zone," we do not see how his
detention as an enemy combatant could achieve the asserted purpose of
such detention, i.e. "the prevention of return to the field of battle." Id. at
56 (quoting Padilla, 423 F.3d at 394-95).
                         AL-MARRI v. WRIGHT                         31
of war." Id. at 392. We also noted that Padilla’s detention, like
Hamdi’s, was permissible "‘to prevent a combatant’s return to the
battlefield . . . a fundamental incident of waging war.’" Id. at 391
(quoting Hamdi, 542 U.S. at 519) (emphasis added).

   Supreme Court precedent offered substantial support for the narrow
rulings in Hamdi and Padilla. In Quirin, which the Hamdi plurality
characterized as the "most apposite precedent," 542 U.S. at 523, the
Supreme Court upheld the treatment, as enemy combatants, of men
directed, outfitted, and paid by the German military to bring explo-
sives into the United States to destroy American war industries during
World War II. The Quirin Court concluded that even a petitioner
claiming American citizenship had been properly classified as an
enemy combatant because "[c]itizens who associate themselves with
the military arm of the enemy government, and with its aid, guidance
and direction enter this county bent on hostile acts, are enemy bellig-
erents [combatants] within the meaning of . . . the law of war."
Quirin, 317 U.S. at 37-38. The Court cited the Hague Convention
"which defines the persons to whom belligerent [i.e. combatant] rights
and duties attach," id. at 30-31 n.7, in support of its conclusion that
the Quirin petitioners qualified as enemy combatants. Given the "dec-
laration of war between the United States and the German Reich," id.
at 21, and that all the Quirin petitioners, including one who claimed
American citizenship, were directed and paid by the "military arm" of
the German Reich, the Court held that the law of war classified them
as enemy belligerents (or combatants) and so the Constitution permit-
ted subjecting them to military jurisdiction. Id. at 48.

   Hamdi and Padilla ground their holdings on this central teaching
from Quirin, i.e., enemy combatant status rests on an individual’s
affiliation during wartime with the "military arm of the enemy gov-
ernment." Quirin, 317 U.S. at 37-38; Hamdi, 542 U.S. at 519; see also
Padilla, 423 F.3d at 391. In Quirin that enemy government was the
German Reich; in Hamdi and Padilla, it was the Taliban government
of Afghanistan.

   Hamdi and Padilla also rely on this principle from Quirin to distin-
guish (but not disavow) Milligan. In Milligan, the Court rejected the
Government’s impassioned contention that a presidential order and
the "laws and usages of war," 71 U.S. at 121-22, justified exercising
32                       AL-MARRI v. WRIGHT
military jurisdiction over Lamdin Milligan, an Indiana resident, dur-
ing the Civil War. The Government alleged that Milligan had commu-
nicated with the enemy, had conspired to "seize munitions of war,"
and had "join[ed] and aid[ed] . . . a secret" enemy organization "for
the purpose of overthrowing the Government and duly constituted
authorities of the United States." Id. at 6. The Court recognized that
Milligan had committed "an enormous crime" during "a period of
war" and at a place "within . . . the theatre of military operations, and
which had been and was constantly threatened to be invaded by the
enemy." Id. at 7, 130. But it found no support in the "laws and usages
of war" for subjecting Milligan to military jurisdiction as a combatant,
for although he was a "dangerous enem[y]" of the nation, he was a
civilian, and had to be treated as such. Id. at 121-22, 130.

   Quirin, Hamdi, and Padilla all emphasize that Milligan’s teaching
— that our Constitution does not permit the Government to subject
civilians within the United States to military jurisdiction — remains
good law. The Quirin Court explained that while the petitioners
before it were affiliated with the armed forces of an enemy nation and
so were enemy belligerents, Milligan was a "non-belligerent" and so
"not subject to the law of war." 317 U.S. at 45. The Hamdi plurality
similarly took care to note that Milligan "turned in large part on the
fact that Milligan was not a prisoner of war" (i.e. combatant) and sug-
gested that "[h]ad Milligan been captured while he was assisting Con-
federate soldiers by carrying a rifle against Union troops on a
Confederate battlefield, the holding of the Court might well have been
different." 542 U.S. at 522. And in Padilla, we reaffirmed that "Milli-
gan does not extend to enemy combatants" and so "is inapposite here
because Padilla, unlike Milligan, associated with, and has taken up
arms against the forces of the United States on behalf of, an enemy
of the United States." 423 F.3d at 396-97. Thus, although Hamdi,
Quirin, and Padilla distinguish Milligan, they recognize that its core
holding remains the law of the land. That is, civilians within this
country (even "dangerous enemies" like Milligan who perpetrate
"enormous crime[s]" on behalf of "secret" enemy organizations bent
on "overthrowing the Government" of this country) may not be sub-
jected to military control and deprived of constitutional rights.11
  11
    Because of this important principle, the Supreme Court has hailed
Milligan as "one of the great landmarks in th[e] Court’s history." Reid,
                          AL-MARRI v. WRIGHT                            33
   In sum, the holdings of Hamdi and Padilla share two characteris-
tics: (1) they look to law-of-war principles to determine who fits
within the "legal category" of enemy combatant; and (2) following the
law of war, they rest enemy combatant status on affiliation with the
military arm of an enemy nation.

                                    ii.

   In view of the holdings in Hamdi and Padilla, we find it remark-
able that the Government contends that they "compel the conclusion"
that the President may detain al-Marri as an enemy combatant. For
unlike Hamdi and Padilla, al-Marri is not alleged to have been part
of a Taliban unit, not alleged to have stood alongside the Taliban or
the armed forces of any other enemy nation, not alleged to have been
on the battlefield during the war in Afghanistan, not alleged to have
even been in Afghanistan during the armed conflict there, and not
alleged to have engaged in combat with United States forces any-
where in the world. See Rapp Declaration (alleging none of these
354 U.S. at 30. Although the Government largely avoids Milligan, it
implicitly acknowledges this point and so attempts to distinguish Milli-
gan from the case at hand on the ground that Milligan was a citizen, and
al-Marri an alien. In some circumstances the Constitution does afford
aliens less protection than citizens. See, e.g., Hamdi, 542 U.S. at 558-59
(Scalia, J., dissenting) (suggesting that during war the constitutional
rights of an "enemy alien," whom the Supreme Court has defined as a
"subject of a foreign state at war with the United States," Eisentrager,
339 U.S. at 769 n.2 (internal quotation marks omitted), differ from those
of a treasonous citizen); Verdugo-Urquidez, 494 U.S. at 274-75 (holding
that the Fourth Amendment does not apply to searches by United States
agents of property owned by aliens in foreign countries). But the distinc-
tion between citizens and aliens provides no basis for depriving an alien
like al-Marri, lawfully resident within the United States and not the sub-
ject of an enemy nation, of those rights guaranteed by the Due Process
Clause. Rather, the Supreme Court has repeatedly held that aliens situ-
ated like al-Marri have an unquestioned right to the due process of law.
See Wong Wing, 163 U.S. at 238; see also Verdugo-Urquidez, 494 U.S.
at 271; id. at 278 (Kennedy, J., concurring) (observing that "[a]ll would
agree . . . that the dictates of the Due Process Clause of the Fifth Amend-
ment protect" an alien lawfully within the United States). The Govern-
ment does not dispute or distinguish these cases; it simply ignores them.
34                       AL-MARRI v. WRIGHT
facts, but instead that "Al-Marri engaged in conduct in preparation for
acts of international terrorism intended to cause injury or adverse
effects on the United States").

   In place of the "classic wartime detention" that the Government
argued justified Hamdi’s detention as an enemy combatant, see Br. of
Respondents at 20-21, 27, Hamdi, 542 U.S. 507 (No. 03-6696), or the
"classic battlefield" detention it maintained justified Padilla’s, see
Opening Br. for the Appellant at 16, 20, 29, 51, Padilla, 432 F.3d 386
(No. 05-6396), here the Government argues that al-Marri’s seizure
and indefinite military detention in this country are justified "because
he engaged in, and continues to pose a very real threat of carrying out,
. . . acts of international terrorism." And instead of seeking judicial
deference to decisions of "military officers who are engaged in the
serious work of waging battle," Hamdi, 542 U.S. at 531-32, the Gov-
ernment asks us to defer to the "multi-agency evaluation process" of
government bureaucrats in Washington made eighteen months after
al-Marri was taken into custody. Neither the holding in Hamdi nor
that in Padilla supports the Government’s contentions here.

   In arguing to the contrary, the Government confuses certain sec-
ondary arguments it advanced in Hamdi and Padilla with the actual
holdings in those cases. As discussed above, both Hamdi and Padilla
upheld the President’s authority pursuant to the AUMF to detain as
enemy combatants individuals (1) who affiliated with and fought on
behalf of Taliban government forces, (2) against the armed forces of
the United States and its allies, (3) on the battlefield in Afghanistan.
In both cases, however, the Government also contended that the
AUMF provided the President with even broader authority to subject
to military detention, as enemy combatants, persons otherwise
involved "in the global armed conflict against the al Qaeda terrorist
network." Br. of Respondents at 20-21, Hamdi, 542 U.S. 507 (No. 03-
6996); see Opening Br. for the Appellant at 17-18, Padilla, 423 F.3d
386 (No. 05-6396).

   But neither the Supreme Court in Hamdi, nor this court in Padilla,
accepted the Government’s invitation to fashion such a broad con-
struction of the AUMF. Instead, the Hamdi plurality emphasized the
narrowness of its holding, id. at 509, 516, 517, and the "limited cate-
gory" of individuals controlled by that holding, id. at 518. In Padilla,
                          AL-MARRI v. WRIGHT                           35
we similarly saw no need to embrace a broader construction of the
AUMF than that adopted by the Supreme Court in Hamdi. Indeed, the
Government itself principally argued that Padilla was an enemy com-
batant because he, like Hamdi, "engaged in armed conflict" alongside
the Taliban "against our forces in Afghanistan." See Opening Br. for
the Appellant at 22-23, 27, Padilla, 423 F.3d 386 (No. 05-6396).12

   Thus, the Government is mistaken in its representation that Hamdi
and Padilla "recognized" "[t]he President’s authority to detain ‘enemy
combatants’ during the current conflict with al Qaeda." No precedent
recognizes any such authority. Hamdi and Padilla evidence no sym-
pathy for the view that the AUMF permits indefinite military deten-
tion beyond the "limited category" of people covered by the "narrow
circumstances" of those cases. Therefore the Government’s primary
argument — that Hamdi and Padilla "compel the conclusion" that the
AUMF authorizes the President "to detain al-Marri as an enemy com-
batant" — fails.

                                    3.

   The Government offers no other legal precedent, rationale, or
authority justifying its position that the AUMF empowers the Presi-
dent to detain al-Marri as an enemy combatant. The Hamdi plurality,
however, noted that because it had not "elaborated" on "[t]he legal
category of enemy combatant," "[t]he permissible bounds of the cate-
  12
    In doing so, the Government acknowledged, id. at 29-30, our distin-
guished colleague Judge Wilkinson’s statement that "[t]o compare
[Hamdi’s] battlefield capture to the domestic arrest in Padilla v. Rums-
feld is to compare apples and oranges," Hamdi v. Rumsfeld, 337 F.3d
335, 344 (4th Cir. 2003) (Wilkinson, J., concurring in the denial of
rehearing en banc), but explained that Judge Wilkinson’s observation
came before the Government had proffered any evidence that Padilla had
carried arms alongside the Taliban against United States armed forces
during the conflict in Afghanistan. In other words, at the time Judge Wil-
kinson differentiated Hamdi from Padilla, the Government’s allegations
against Padilla mirrored its allegations against al-Marri here — that he
had associated with al Qaeda and engaged in conduct in preparation for
acts of terrorism. We agree with Judge Wilkinson’s characterization: to
compare Hamdi’s battlefield capture to the domestic arrest of al-Marri is
indeed "to compare apples and oranges." Id.
36                       AL-MARRI v. WRIGHT
gory will be defined by the lower courts as subsequent cases are pre-
sented to them." Hamdi, 542 U.S. at 522 n.1. As a "lower court" in
this "subsequent case[ ]," we have searched extensively for authority
that would support the Government’s contention that al-Marri fits
within the "permissible bounds" of "the legal category of enemy com-
batant." As explained below, we have found none. Certainly, the
Supreme Court’s most recent terrorism case, Hamdan, 126 S. Ct.
2749, and the law-of-war principles it identifies provide no support
for that contention. Moreover, contrary to the Government’s apparent
belief, no precedent and nothing in the "legal background against
which the AUMF was enacted" permits a person to be classified as
an enemy combatant because of his criminal conduct on behalf of an
enemy organization. And, the AUMF itself neither classifies certain
civilians as enemy combatants, nor otherwise authorizes the President
to subject civilians to indefinite military detention.

                                  i.

   Rather than supporting the Government’s position, the Supreme
Court’s most recent terrorism case provides an additional reason for
rejecting the contention that al-Marri is an enemy combatant. In Ham-
dan, the Court held that because the conflict between the United
States and al Qaeda in Afghanistan is not "between nations," it is a
"‘conflict not of an international character’" — and so is governed by
Common Article 3 of the Geneva Conventions. See 126 S. Ct. at
2795; see also id. at 2802 (Kennedy, J., concurring). Common Article
3 and other Geneva Convention provisions applying to non-
international conflicts (in contrast to those applying to international
conflicts, such as that with Afghanistan’s Taliban government) simply
do not recognize the "legal category" of enemy combatant. See Third
Geneva Convention, art. 3, 6 U.S.T. at 3318. As the International
Committee of the Red Cross — the official codifier of the Geneva
Conventions — explains, "an ‘enemy combatant’ is a person who,
either lawfully or unlawfully, engages in hostilities for the opposing
side in an international armed conflict;" in contrast, "[i]n non-
international armed conflict combatant status does not exist." Int’l
Comm. of the Red Cross, Official Statement: The Relevance of IHL
in the Context of Terrorism, at 1, 3 (Feb. 21, 2005), http://
                           AL-MARRI v. WRIGHT                             37
www.icrc.org/Web/Eng/siteeng0.nsf/htmlall/terrorism-ihl-210705
(emphasis added).13

   Perhaps for this reason, the Government ignores Hamdan’s holding
that the conflict with al Qaeda in Afghanistan is a non-international
conflict, and ignores the fact that in such conflicts the "legal category"
of enemy combatant does not exist. Indeed, the Government’s sole
acknowledgment of Hamdan in its appellate brief is a short footnote,
in which it asserts that "the Court took it as a given that Hamdan was
subject to detention as an enemy combatant during ongoing hostili-
ties." The weakness of this response is apparent. Not only does it
avoid the holding in Hamdan that the conflict between the United
States and al Qaeda is a non-international conflict, but also it suggests
that the Supreme Court approved Hamdan’s detention when the legal-
ity of that detention was not before the Court, and in fact, the legality
of the detention of those like Hamdan, captured and detained in the
conflict with al Qaeda outside the United States, is still being liti-
gated. See, e.g., Boumediene, 476 F.3d 981.

  Moreover, even were the Supreme Court ultimately to approve the
  13
     Notwithstanding this principle, we recognize that some commenta-
tors have suggested that "for such time as they take a direct part in hostil-
ities," participants in non-international armed conflicts may, as a matter
of customary international law, be placed in the formal legal category of
"enemy combatant." See, e.g., Curtis A. Bradley & Jack L. Goldsmith,
Congressional Authorization and the War on Terrorism, 118 Harv. L.
Rev. 2047, 2115 & n.304 (2005) (internal quotation marks omitted). No
precedent from the Supreme Court or this court endorses this view, and
the Government itself has not advanced such an argument. This may be
because even were a court to follow this approach in some cases, it
would not assist the Government here. For the Government has proffered
no evidence that al-Marri has taken a "direct part in hostilities." More-
over, the United States has elsewhere adopted a formal treaty under-
standing of the meaning of the term "direct part in hostilities," which
plainly excludes al-Marri. See Message from the President of the United
States Transmitting Two Optional Protocols to the Convention on the
Rights of the Child, S. Treaty Doc. No. 106-37, at VII (2000) (distin-
guishing between "immediate and actual action on the battlefield" and
"indirect participation," including gathering and transmitting military
information, weapons, and supplies).
38                        AL-MARRI v. WRIGHT
detention of Hamdan and those like him, that would not bolster the
Government’s position at all in the case at hand.14 This is so because,
since the legal status of "enemy combatant" does not exist in non-
international conflicts, the law of war leaves the detention of persons
in such conflicts to the applicable law of the detaining country. In al-
Marri’s case, the applicable law is our Constitution. Thus, even if the
Supreme Court should hold that the Government may detain indefi-
nitely Hamdan and others like him, who were captured outside the
United States and lacked substantial and voluntary connections to this
country, that would provide no support for approving al-Marri’s mili-
tary detention. For not only was al-Marri seized and detained within
the United States, he also has substantial connections to the United
States, and so plainly is protected by the Due Process Clause.

                                    ii.

   The core assumption underlying the Government’s position, not-
withstanding Hamdi, Padilla, Quirin, Milligan, and Hamdan, seems
to be that persons lawfully within this country, entitled to the protec-
tions of our Constitution, lose their civilian status and become "enemy
combatants" if they have allegedly engaged in criminal conduct on
behalf of an organization seeking to harm the United States. Of
course, a person who commits a crime should be punished, but when
a civilian protected by the Due Process Clause commits a crime he
is subject to charge, trial, and punishment in a civilian court, not to
seizure and confinement by military authorities.
  14
    The Supreme Court has yet to hold that there is a non-international
armed conflict between the United States and al Qaeda within the United
States. Non-international conflicts "occur[ ] in the territory of one of the
High Contracting Parties," Hamdan, 126 S. Ct. at 2795 (quoting Third
Geneva Convention, 6 U.S.T. at 3318) (emphasis added) — and Hamdan
only found there to be a conflict between the United States and al Qaeda
in Afghanistan. Of course, al-Marri is not a participant in any conflict
involving the United States in Afghanistan. Although the Government
alleges that al-Marri attended an al Qaeda training camp in Afghanistan
years before September 11th, it has proffered no evidence that al-Marri
was involved in the conflict between the United States and al Qaeda in
Afghanistan — nor could it, for al-Marri has not been in Afghanistan at
any point during that conflict.
                          AL-MARRI v. WRIGHT                           39
   We recognize the understandable instincts of those who wish to
treat domestic terrorists as "combatants" in a "global war on terror."
Allegations of criminal activity in association with a terrorist organi-
zation, however, do not permit the Government to transform a civilian
into an enemy combatant subject to indefinite military detention, any
more than allegations of murder in association with others while in
military service permit the Government to transform a civilian into a
soldier subject to trial by court martial. See United States ex rel. Toth
v. Quarles, 350 U.S. 11, 23 (1955) (holding that ex-servicemen, "like
other civilians, are entitled to have the benefit of safeguards afforded
those tried in the regular courts authorized by Article III of the Con-
stitution").

   To be sure, enemy combatants may commit crimes just as civilians
may. When an enemy combatant violates the law of war, that conduct
will render the person an "unlawful" enemy combatant, subject not
only to detention but also to military trial and punishment. Quirin,
317 U.S. at 31. But merely engaging in unlawful behavior does not
make one an enemy combatant. Quirin well illustrates this point. The
Quirin petitioners were first enemy combatants — associating them-
selves with the military arm of the German government with which
the United States was at war. They became unlawful enemy comba-
tants when they violated the laws of war by "without uniform com-
[ing] secretly through the lines for the purpose of waging war." Id. By
doing so, in addition to being subject to military detention for the
duration of the conflict as enemy combatants, they also became "sub-
ject to trial and punishment by military tribunals for acts which render
their belligerency illegal." Id. Had the Quirin petitioners never "se-
cretly and without uniform" passed our "military lines," id., they still
would have been enemy combatants, subject to military detention, but
would not have been unlawful enemy combatants subject to military
trial and punishment.

   Neither Quirin nor any other precedent even suggests, as the Gov-
ernment seems to believe, that individuals with constitutional rights,
unaffiliated with the military arm of any enemy government, can be
subjected to military jurisdiction and deprived of those rights solely
on the basis of their conduct on behalf of an enemy organization.15 In
  15
    The distinction between organizations and nations is not without
rationale. The law of war refuses to classify persons affiliated with ter-
40                          AL-MARRI v. WRIGHT
fact, Milligan rejected the Government’s attempt to do just this.
There, the Court acknowledged that Milligan’s conduct — not "mere
association" with, cf. post at n.3, but also "joining and aiding" a "se-
cret political organization, armed to oppose the laws, and seek[ing] by
stealthy means to introduce the enemies of the country into peaceful
communities, there to . . . overthrow the power of the United States"
— made him and his co-conspirators "dangerous enemies to their
country." 71 U.S. at 6, 130. But the Government did not allege that
Milligan took orders from any enemy government or took up arms

rorist organizations as enemy combatants for fear that doing so would
immunize them from prosecution and punishment by civilian authorities
in the capturing country. See, e.g., Message from the President of the
United States Transmitting the Protocol II Additional to the 1949 Geneva
Conventions, and Relating to the Protection of Victims of Noninterna-
tional Armed Conflicts, S. Treaty Doc. No. 100-2, at IV (1987) (explain-
ing President Reagan’s recommendation against ratifying a treaty
provision that "would grant combatant status to irregular forces" and so
"give recognition and protection to terrorist groups"). Moreover, a rule
permitting indefinite military detention as "enemy combatants" of mem-
bers of an "armed" organization, even one "seek[ing] . . . to . . . over-
throw" a government, in addition to being contrary to controlling
precedent, Milligan, 71 U.S. at 130, could well endanger citizens of this
country or our allies. For example, another nation, purportedly following
this rationale, could proclaim a radical environmental organization to be
a terrorist group, and subject American members of the organization
traveling in that nation to indefinite military detention.
   The dissent properly recognizes the distinction between an organiza-
tion and a nation’s armed forces, acknowledging that an allegation of
"mere association" with an organization, including al Qaeda, does not
necessarily establish enemy combatant status permitting detention under
the AUMF. Post at n.3. The dissent suggests, however, that if the Gov-
ernment alleges that a person affiliates with an organization and commits
criminal acts with the "purpose of . . . facilitating terrorist activities," id.
(quoting Rapp Declaration (emphasis added)), that would qualify him for
enemy combatant status, permitting military detention under the AUMF.
But the Hamdi plurality outlined a procedure to verify an individual’s
status, not to determine whether he harbored a particular purpose or
intent. In this country, the only appropriate way to determine whether a
person can be imprisoned for harboring a particular purpose or intent is
through the criminal process.
                           AL-MARRI v. WRIGHT                              41
against this country on the battlefield. And so the Court prohibited the
Government from subjecting Milligan to military jurisdiction for his
"enormous crime." Id.

  Although Milligan was an "enem[y]" of the country and associated
with an organization seeking to "overthrow[ ] the Government" of this
country, he was still a civilian. Id. Milligan’s conduct mirrors the
Government’s allegations against al-Marri. If the Government’s alle-
gations are true, like Milligan, al-Marri is deplorable, criminal, and
potentially dangerous, but like Milligan he is a civilian nonetheless.16
  16
    The Government’s treatment of al-Marri, i.e. subjecting him to mili-
tary detention, which the Government insists "is not ‘punishment,’" is at
odds with the Government’s repeated recognition that criminal terrorist
conduct by aliens in this country merits punishment by a civilian court,
not indefinite military detention as an enemy combatant. See, e.g., United
States v. Abdi, 463 F.3d 547, 550 (6th Cir. 2006) (civilian prosecution of
suspected al-Qaeda terrorist who allegedly "indicated a desire to ‘shoot
up’ a Columbus shopping mall with an AK-47"); United States v. Mous-
saoui, 382 F.3d 453 (4th Cir. 2004) (civilian prosecution of surviving al
Qaeda conspirator involved in the September 11th attacks); United States
v. Reid, 369 F.3d 619, 619-20 (1st Cir. 2004) (civilian prosecution of ter-
rorist allied with Bin Laden who attempted to destroy airplane with
explosives); United States v. Goba, 240 F. Supp. 2d 242, 244 (W.D.N.Y.
2003) (civilian prosecution of associates of al Qaeda, including those
who met with Bin Laden and trained in terrorist camps in Afghanistan).
Moreover, the Government is now prosecuting Jose Padilla in civilian
court for his crimes. This practice is hardly new. Even the civilian co-
conspirators of the Quirin petitioners were tried for their crimes in civil-
ian courts. See Cramer v. United States, 325 U.S. 1 (1945); United States
v. Haupt, 136 F.2d 661 (7th Cir. 1943).
   The Government’s treatment of others renders its decision to halt al-
Marri’s criminal prosecution — on the eve of a pre-trial hearing on a
suppression motion — puzzling at best. Al-Marri contends that the Gov-
ernment has subjected him to indefinite military detention, rather than
see his criminal prosecution to the end, in order to interrogate him with-
out the strictures of criminal process. We trust that this is not so, for such
a stratagem would contravene Hamdi’s injunction that "indefinite deten-
tion for the purpose of interrogation is not authorized." 542 U.S. at 521.
We note, however, that not only has the Government offered no other
explanation for abandoning al-Marri’s prosecution, it has even pro-
42                       AL-MARRI v. WRIGHT
                                  iii.

   Finally, we note that the AUMF itself contains nothing that trans-
forms a civilian into a combatant subject to indefinite military deten-
tion. Indeed, the AUMF contains only a broad grant of war powers
and lacks any specific language authorizing detention. For this reason,
the Hamdi plurality explained that its opinion "only finds legislative
authority to detain under the AUMF once it is sufficiently clear that
the individual is, in fact, an enemy combatant." Hamdi, 542 U.S. at
523 (emphasis added). Although the military detention of enemy
combatants like Hamdi is certainly "a fundamental incident of waging
war," id. at 519, the military detention of civilians like al-Marri just
as certainly is not. Notably, even the Government does not contend
that the AUMF transforms civilians into combatants or authorizes the
President to classify civilians as enemy combatants and so detain
them in military custody.

   Moreover, assuming the Constitution permitted Congress to grant
the President such an awesome and unprecedented power, if Congress
intended to grant this authority it could and would have said so
explicitly. The AUMF lacks the particularly clear statement from
Congress that would, at a minimum, be necessary to authorize the
classification and indefinite military detention of civilians as "enemy
combatants." See, e.g., Greene v. McElroy, 360 U.S. 474, 508 (1959)
(rejecting Government argument that Executive Orders and statutes
permitted deprivation of liberty rights absent "explicit authorization"
in them); Duncan v. Kahanamoku, 327 U.S. 304, 324 (1946) (reject-
ing Government argument that statute authorized trial of civilians by
military tribunals because Congress could not have intended "to
exceed the boundaries between military and civilian power, in which

pounded an affidavit in support of al-Marri’s continued military deten-
tion stating that he "possesses information of high intelligence value."
See Rapp Declaration. Moreover, former Attorney General John Ashcroft
has explained that the Government decided to declare al-Marri an
"enemy combatant" only after he became a "hard case" by "reject[ing]
numerous offers to improve his lot by . . . providing information." John
Ashcroft, Never Again: Securing America and Restoring Justice 168-69
(2006).
                         AL-MARRI v. WRIGHT                           43
our people have always believed"); Ex Parte Endo, 323 U.S. 283, 300
(1944) (rejecting Government argument that a "wartime" executive
order and statute permitted detention of citizen of Japanese heritage
when neither "use[d] the language of detention"); Brown v. United
States, 12 U.S. (8 Cranch) 110, 128-29 (1814) (rejecting Government
argument that declaration of war authorized confiscation of enemy
property because it did not clearly "declare[ ]" the legislature’s
"will"). We are exceedingly reluctant to infer a grant of authority that
is so far afield from anything recognized by precedent or law-of-war
principles, especially given the serious constitutional concerns it
would raise.

   Furthermore, shortly after Congress enacted the AUMF, it enacted
another statute that did explicitly authorize the President to arrest and
detain "terrorist aliens" living within the United States believed to
have come here to perpetrate acts of terrorism. See Uniting and
Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001
(hereinafter "Patriot Act"), Pub. L. No. 107-56, 115 Stat. 272. How-
ever, that statute only authorizes detention for a limited time pending
deportation or trial, pursuant to civilian law enforcement processes,
and accompanied by careful congressional oversight. See infra Sec-
tion III.C.1. The explicit authorization for limited detention and crimi-
nal process in civilian courts in the Patriot Act provides still another
reason why we cannot assume that Congress silently empowered the
President in the AUMF to order the indefinite military detention with-
out any criminal process of civilian "terrorist aliens" as "enemy com-
batants."

   We note that this does not mean that we accept al-Marri’s conten-
tion that the Patriot Act affirmatively prohibits the detention of all
suspected terrorist aliens within this country as enemy combatants.
Plainly, the Patriot Act does not eliminate the statutory authority pro-
vided the President in the AUMF to detain individuals who fit within
the "legal category" of enemy combatant; thus, if an alien "qualif-
[ies]" as an enemy combatant, then the AUMF authorizes his deten-
tion. Hamdi, 542 U.S. at 516. But if there were any conflict between
the Patriot Act and the AUMF as to the legality of the detention of
terrorist alien civilians within the United States, we would have to
give precedence to the Patriot Act — for while the Patriot Act’s
44                        AL-MARRI v. WRIGHT
explicit and specific focus is on detention of terrorist aliens within the
United States, the AUMF lacks any language permitting such deten-
tion. See Hamdi, 542 U.S. at 519. And the Supreme Court has
instructed that "a more specific statute will be given precedence over
a more general one, regardless of their temporal sequence." Busic v.
United States, 446 U.S. 398, 406 (1980); see also Edmond v. United
States, 520 U.S. 651, 657 (1997).

   In sum, the Government has not offered, and although we have
exhaustively searched, we have not found, any authority that permits
us to hold that the AUMF empowers the president to detain al-Marri
as an enemy combatant. If the Government’s allegations are true, and
we assume they are for present purposes, al-Marri, like Milligan, is
a dangerous enemy of this nation who has committed serious crimes
and associated with a secret enemy organization that has engaged in
hostilities against us. But, like Milligan, al-Marri is still a civilian: he
does not fit within the "permissible bounds of" "[t]he legal category
of enemy combatant." Hamdi, 542 U.S. at 522 n.1. Therefore, the
AUMF provides the President no statutory authority to order the mili-
tary to seize and indefinitely detain al-Marri.

                                    C.

    Accordingly, we turn to the Government’s final contention. The
Government summarily argues that even if the AUMF does not autho-
rize al-Marri’s seizure and indefinite detention as an enemy comba-
tant, the President has "inherent constitutional authority" to order the
military to seize and detain al-Marri. The Government maintains that
the President’s "war-making powers" granted him by Article II "in-
clude the authority to capture and detain individuals involved in hos-
tilities against the United States." In other words, according to the
Government, the President has "inherent" authority to subject persons
legally residing in this country and protected by our Constitution to
military arrest and detention, without the benefit of any criminal pro-
cess, if the President believes these individuals have "engaged in con-
duct in preparation for acts of international terrorism." See Rapp
Declaration. This is a breathtaking claim, for the Government
nowhere represents that this "inherent" power to order indefinite mili-
tary detention extends only to aliens or only to those who "qualify"
within the "legal category" of enemy combatants.
                         AL-MARRI v. WRIGHT                          45
   To assess claims of presidential power, the Supreme Court has long
recognized, as Justice Kennedy stated most recently, that courts look
to the "framework" set forth by Justice Jackson in Youngstown Sheet
& Tube Co. v. Sawyer, 343 U.S. 579, 635-38 (1952) (Jackson, J., con-
curring). See Hamdan, 126 S. Ct. at 2800 (Kennedy, J., concurring).
Justice Jackson explained that "Presidential powers are not fixed but
fluctuate, depending upon their disjunction or conjunction with those
of Congress." Youngstown, 343 U.S. at 635 (Jackson, J., concurring).
"When the President acts pursuant to an express or implied authoriza-
tion of Congress, his authority is at its maximum," id., but "[w]hen
the President takes measures incompatible with the expressed or
implied will of Congress, his power is at its lowest ebb," id. at 637.
Hence, to evaluate the President’s constitutional claim we must first
look to the "expressed or implied will of Congress" as to detention of
aliens captured within the United States alleged to be engaged in ter-
rorist activity.

                                   1.

   In fact, in the Patriot Act, Congress carefully stated how it wished
the Government to handle aliens believed to be terrorists who were
seized and held within the United States. In contrast to the AUMF,
which is silent on the detention of asserted alien terrorists captured
and held within the United States, the Patriot Act, enacted shortly
after the AUMF, provides the Executive with broad powers to deal
with "terrorist aliens." But the Patriot Act explicitly prohibits their
indefinite detention.

   Section 412 of the Patriot Act, entitled "Mandatory Detention of
Suspected Terrorists," permits the short-term "[d]etention of
[t]errorist [a]liens." Patriot Act § 412(a). The statute authorizes the
Attorney General to detain any alien whom he "has reasonable
grounds to believe" is "described in" certain sections of the United
States Code. Id. These code sections, in turn, "describe" aliens who:
(1) "seek[ ] to enter the United States" to "violate any law of the
United States relating to espionage or sabotage" or to use "force, vio-
lence, or other unlawful means" in opposition to the government of
the United States; or (2) have "engaged in a terrorist activity;" or (3)
the Attorney General reasonably believes are "likely to engage after
entry in any terrorist activity," have "incited terrorist activity," are
46                        AL-MARRI v. WRIGHT
"representative[s]" or "member[s]" of a "terrorist organization" or are
"representative[s]" of a "group that endorses or espouses terrorist
activity," or have "received military-type training" from a terrorist
organization. 8 U.S.C.A. § 1182(a)(3)(A) and (B) (West 2007); see
also 8 U.S.C. §§ 1227(a)(4)(A)(I), (iii); 1227(a)(4)(B) (West 2007).
In addition, the Patriot Act authorizes the Attorney General to detain
any other alien who "is engaged in any other activity that endangers
the national security of the United States." Patriot Act § 412(a). In
particular, the Patriot Act permits the Attorney General to "take into
custody" any "terrorist aliens" based only on the Attorney General’s
"belie[fs]" as to the aliens’ threat, with no process or evidentiary hear-
ing, and judicial review only through petition for habeas corpus. Id.
§ 412(a).

   Recognizing the breadth of this grant of power, however, Congress
also imposed strict limits in the Patriot Act on the duration of the
detention of such "terrorist aliens" within the United States. Thus, the
Patriot Act expressly prohibits unlimited "indefinite detention;"
instead it requires the Attorney General either to begin "removal pro-
ceedings" or to "charge the alien with a criminal offense" "not later
than 7 days after the commencement of such detention." Id. § 412(a).
If a terrorist alien’s removal "is unlikely for the reasonably foresee-
able future," he "may be detained for additional periods of up to six
months" if his release "will threaten the national security of the
United States." Id. But no provision of the Patriot Act allows for
unlimited indefinite detention. Moreover, the Attorney General must
provide the legislature with reports on the use of this detention
authority every six months, which must include the number of aliens
detained, the grounds for their detention, and the length of the deten-
tion. Id. § 412(c).

   Therefore, the Patriot Act establishes a specific method for the
Government to detain aliens affiliated with terrorist organizations,
who the Government believes have come to the United States to
endanger our national security, conduct espionage and sabotage, use
force and violence to overthrow the government, engage in terrorist
activity, or even who are believed likely to engage in any terrorist
activity. Congress could not have better described the Government’s
allegations against al-Marri — and Congress decreed that individuals
so described are not to be detained indefinitely but only for a limited
                         AL-MARRI v. WRIGHT                           47
time, and by civilian authorities, prior to deportation or criminal pros-
ecution.

   In sum, Congress has carefully prescribed the process by which it
wishes to permit detention of "terrorist aliens" within the United
States, and has expressly prohibited the indefinite detention the Presi-
dent seeks here. The Government’s argument that the President may
indefinitely detain al-Marri is thus contrary to Congress’s expressed
will. "When the President takes measures incompatible with the
expressed or implied will of Congress, his power is at its lowest ebb,
for then he can rely only upon his own constitutional powers minus
any constitutional powers of Congress over the matter." Youngstown,
343 U.S. at 637 (Jackson, J., concurring). As the Supreme Court
explained just last term, "[w]hether or not the President has indepen-
dent power . . . he may not disregard limitations that Congress has,
in proper exercise of its own war powers, placed on his powers."
Hamdan, 126 S. Ct. at 2774 n.23 (citing Youngstown, 343 U.S. at 637
(Jackson, J., concurring)). In such cases, "Presidential claim[s]" to
power "must be scrutinized with caution, for what is at stake is the
equilibrium established by our constitutional system." Youngstown,
343 U.S. at 638 (Jackson, J., concurring).

                                   2.

   In light of the Patriot Act, therefore, we must "scrutinize[ ] with
caution," id., the Executive’s contention that the Constitution grants
the President the power to capture and subject to indefinite military
detention certain civilians lawfully residing within the United States.
The Government nowhere suggests that the President’s inherent con-
stitutional power to detain does not extend to American citizens. Yet
it grounds its argument that the President has constitutional power to
detain al-Marri on his alien status. The Government apparently main-
tains that alien status eliminates the due process protection applicable
to al-Marri, and for this reason permits the President to exercise spe-
cial "peak" authority over him. The Government can so contend only
by both ignoring the undisputed and relying on the inapposite.

  It is undisputed that al-Marri had been legally admitted to the
United States, attending an American university from which he had
earlier received an undergraduate degree, and legally residing here
48                        AL-MARRI v. WRIGHT
(with his family) for several months before the Government arrested
him at his home in Peoria. The Government’s refusal to acknowledge
these undisputed facts dooms its contention that al-Marri’s status as
an alien somehow provides the President with special "peak" author-
ity to deprive al-Marri of constitutional rights. For, as we have noted
within, the Supreme Court has repeatedly and expressly held that
aliens like al-Marri, i.e. those lawfully admitted into the United States
who have "developed substantial connections with this country," are
entitled to the Constitution’s due process protections. Verdugo-
Urquidez, 494 U.S. at 271; see Kwong Hai Chew, 344 U.S. at 596;
Wong Wing, 163 U.S. at 238. No case suggests that the President, by
fiat, can eliminate the due process rights of such an alien.

   Without even a mention of these undisputed facts and controlling
legal principles, the Government relies on two sorts of inapposite
cases as assertedly establishing special presidential authority over
aliens like al-Marri. The first of these, Eisentrager, 339 U.S. at 769
n.2, and Ludecke, 335 U.S. at 161-62, involves "enemy aliens." In
those cases, the Supreme Court specifically defined "enemy aliens,"
but the Court did not define them as aliens who commit crimes
against our country and so are enemies, as the Government seems to
suggest. Rather, the Supreme Court defined "enemy aliens" as "sub-
ject[s] of a foreign state at war with the United States." Eisentrager,
339 U.S. at 769 n.2. Al-Marri plainly is not the "subject of a foreign
state at war with the United States" and so is not an "enemy alien,"
but rather a citizen of Qatar, a country with which the United States
has friendly relations. Thus Eisentrager and Ludecke provide no basis
for asserting authority over al-Marri. In fact, elsewhere in its brief the
Government concedes, as it must, that Eisentrager and Ludecke do
not "have direct application" to al-Marri.

   The other inapposite cases on which the Government relies involve
congressional authority over aliens stemming from Congress’s power
over naturalization and immigration — not some special "inherent"
constitutional authority enjoyed by the President over aliens. See
Mathews v. Diaz, 426 U.S. 67, 79-80 (1976); Harisiades v. Shaugh-
nessy, 342 U.S. 580, 588-91 (1952). These cases do not speak to the
powers of the President acting alone — let alone contrary to an Act
of Congress — and certainly do not suggest that the President has the
                          AL-MARRI v. WRIGHT                            49
power to subject to indefinite military detention an alien lawfully
residing in this country, like al-Marri.

   In sum, al-Marri is not a subject of a country with which the United
States is at war, and he did not illegally enter the United States nor
is he alleged to have committed any other immigration violation.
Rather, after lawfully entering the United States, al-Marri "developed
substantial connections with this country," Verdugo-Urquidez, 494
U.S. at 271, and so his status as an alien neither eliminates due pro-
cess rights, nor provides the President with extraordinary powers to
subject al-Marri to seizure and indefinite detention by the military.
The President’s constitutional powers do not allow him to order the
military to seize and detain indefinitely al-Marri without criminal pro-
cess any more than they permit the President to order the military to
seize and detain, without criminal process, other terrorists within the
United States, like the Unabomber or the perpetrators of the Okla-
homa City bombing.

                                    3.

   In light of al-Marri’s due process rights under our Constitution and
Congress’s express prohibition in the Patriot Act on the indefinite
detention of those civilians arrested as "terrorist aliens" within this
country, we can only conclude that in the case at hand, the President
claims power that far exceeds that granted him by the Constitution.17

   We do not question the President’s war-time authority over enemy
combatants; but absent suspension of the writ of habeas corpus or
declaration of martial law, the Constitution simply does not provide
the President the power to exercise military authority over civilians
within the United States. See Toth, 350 U.S. at 14 ("[A]ssertion of
military authority over civilians cannot rest on the President’s power
as commander-in-chief, or on any theory of martial law."). The Presi-
  17
    Because Congress has not empowered the President to subject civil-
ian alien terrorists within the United States to indefinite military deten-
tion, see supra Part II, we need not, and do not, determine whether such
a grant of authority would violate the Constitution. Rather, we simply
hold that the Constitution does not provide the President acting alone
with this authority.
50                       AL-MARRI v. WRIGHT
dent cannot eliminate constitutional protections with the stroke of a
pen by proclaiming a civilian, even a criminal civilian, an enemy
combatant subject to indefinite military detention. Put simply, the
Constitution does not allow the President to order the military to seize
civilians residing within the United States and detain them indefi-
nitely without criminal process, and this is so even if he calls them
"enemy combatants."

   A "well-established purpose of the Founders" was "to keep the mil-
itary strictly within its proper sphere, subordinate to civil authority."
Reid, 354 U.S. at 30. In the Declaration of Independence our forefa-
thers lodged the complaint that the King of Great Britain had "af-
fected to render the Military independent of and superior to the Civil
power" and objected that the King had "depriv[ed] us in many cases,
of the benefits of Trial by Jury." The Declaration of Independence
paras. 14, 20 (U.S. 1776). A resolute conviction that civilian authority
should govern the military animated the framing of the Constitution.
As Alexander Hamilton, no foe of Executive power, observed, the
President’s Commander-in-Chief powers "amount to nothing more
than the supreme command and direction of the military and naval
forces." The Federalist No. 69, at 386 (Alexander Hamilton) (Clinton
Rossiter ed., 1961). "That military powers of the Commander in Chief
were not to supersede representative government of internal affairs
seems obvious from the Constitution and from elementary American
history." Youngstown, 343 U.S. at 644 (Jackson, J., concurring)
(emphasis added). For this reason, the Supreme Court rejected the
President’s claim to "inherent power" to use the military even to seize
property within the United States, despite the Government’s argument
that the refusal would "endanger the well-being and safety of the
Nation." Id. at 584 (majority opinion).

   Of course, this does not mean that the President lacks power to pro-
tect our national interests and defend our people, only that in doing
so he must abide by the Constitution. We understand and do not in
any way minimize the grave threat international terrorism poses to our
country and our national security. But as Milligan teaches, "the gov-
ernment, within the Constitution, has all the powers granted to it,
which are necessary to preserve its existence." Milligan, 71 U.S. at
121. Those words resound as clearly in the twenty-first century as
they did in the nineteenth.
                          AL-MARRI v. WRIGHT                           51
   Thus, the President plainly has plenary authority to deploy our mil-
itary against terrorist enemies overseas. See Curtiss-Wright, 299 U.S.
at 319-20; see also Eisentrager, 339 U.S. at 789. Similarly, the Gov-
ernment remains free to defend our country against terrorist enemies
within, using all the considerable powers "the well-stocked statutory
arsenal" of domestic law affords. Hamdi, 542 U.S. at 547 (Souter, J.,
concurring in the judgment) (citing numerous federal statutes crimi-
nalizing terrorist acts). Civilian law enforcement officers may always
use deadly force whenever reasonable. See Scott v. Harris, 127 S. Ct.
1769, 1776-78 (2007). Furthermore, in the wake of September 11th,
Congress has specifically authorized the President to deploy the
armed forces at home to protect the country in the event of actual "ter-
rorist attack[s] or incident[s]" within the United States meeting certain
conditions. See 10 U.S.C.A. § 333(a)(A) (2007) (amending the Insur-
rection Act to provide the President with this authority, notwithstand-
ing the Posse Comitatus Act, 18 U.S.C. § 1385).

   But in this nation, military control cannot subsume the constitu-
tional rights of civilians. Rather, the Supreme Court has repeatedly
catalogued our country’s "deeply rooted and ancient opposition . . .
to the extension of military control over civilians." Reid, 354 U.S. at
33; see also Laird v. Tatum, 408 U.S. 1, 15 (1972) (Burger, C.J.) (rec-
ognizing "a traditional and strong resistance of Americans to any mil-
itary intrusion into civilian affairs" that "has deep roots in our history
and found early expression . . . in the constitutional provisions for
civilian control of the military"). The Court has specifically cautioned
against "break[ing] faith with this Nation’s tradition" — "firmly
embodied in the Constitution" — "of keeping military power subser-
vient to civilian authority." Reid, 354 U.S. at 40. When the Court
wrote these words in 1957, it explained that "[t]he country ha[d]
remained true to that faith for almost one hundred seventy years." Id.
Another half century has passed but the necessity of "remain[ing] true
to that faith" remains as important today as it was at our founding.

   The President has cautioned us that "[t]he war on terror we fight
today is a generational struggle that will continue long after you and
I have turned our duties over to others." Pres. George W. Bush, State
of the Union Address (Jan. 23, 2007). Unlike detention for the dura-
tion of a traditional armed conflict between nations, detention for the
length of a "war on terror" has no bounds. Justice O’Connor observed
52                       AL-MARRI v. WRIGHT
in Hamdi that "[i]f the practical circumstances of a given conflict are
entirely unlike those of the conflicts that informed the development
of the law of war," the understanding that combatants can be detained
"for the duration of the relevant conflict" "may unravel." 542 U.S. at
521. If the indefinite military detention of an actual combatant in this
new type of conflict might cause the thread of our understandings to
"unravel," the indefinite military detention of a civilian like al-Marri
would shred those understandings apart.

   In an address to Congress at the outset of the Civil War, President
Lincoln defended his emergency suspension of the writ of habeas cor-
pus to protect Union troops moving to defend the Capital. Lincoln
famously asked: "[A]re all the laws, but one, to go unexecuted, and
the government itself to go to pieces, lest that one be violated?" Abra-
ham Lincoln, Message to Congress in Special Session (July 4, 1861),
in Abraham Lincoln: Speeches and Writings 1859-1865 at 246, 254
(Don E. Fehrenbacher ed., 1989). The authority the President seeks
here turns Lincoln’s formulation on its head. For the President does
not acknowledge that the extraordinary power he seeks would result
in the suspension of even one law and he does not contend that this
power should be limited to dire emergencies that threaten the nation.
Rather, he maintains that the authority to order the military to seize
and detain certain civilians is an inherent power of the Presidency,
which he and his successors may exercise as they please.

   To sanction such presidential authority to order the military to seize
and indefinitely detain civilians, even if the President calls them
"enemy combatants," would have disastrous consequences for the
Constitution — and the country. For a court to uphold a claim to such
extraordinary power would do more than render lifeless the Suspen-
sion Clause, the Due Process Clause, and the rights to criminal pro-
cess in the Fourth, Fifth, Sixth, and Eighth Amendments; it would
effectively undermine all of the freedoms guaranteed by the Constitu-
tion. It is that power — were a court to recognize it — that could lead
all our laws "to go unexecuted, and the government itself to go to
pieces." We refuse to recognize a claim to power that would so alter
the constitutional foundations of our Republic.

                                  IV.

  For the foregoing reasons, we reverse the judgment of the district
court dismissing al-Marri’s petition for a writ of habeas corpus. We
                          AL-MARRI v. WRIGHT                           53
remand the case to that court with instructions to issue a writ of
habeas corpus directing the Secretary of Defense to release al-Marri
from military custody within a reasonable period of time to be set by
the district court. The Government can transfer al-Marri to civilian
authorities to face criminal charges, initiate deportation proceedings
against him, hold him as a material witness in connection with grand
jury proceedings, or detain him for a limited time pursuant to the
Patriot Act. But military detention of al-Marri must cease.

                                       REVERSED AND REMANDED

HUDSON, District Judge, dissenting:

   I regret that I am unable to concur in the majority opinion, except
to the extent that I agree that this Court has jurisdiction over this
appeal. Although I do not embrace all aspects of the majority’s juris-
dictional reasoning, I agree that Section 7 of the Military Commission
Act of 2006 (MCA) does not divest this Court of its constitutional
jurisdiction, under Article I, Section 9, to review habeas corpus deci-
sions involving individual detainees within the United States. See
Hamdi v. Rumsfeld, 542 U.S. 507, 525, 124 S. Ct. 2633, 2644 (2004).
The MCA may, however, foreclose a right of statutory review.
Beyond the jurisdictional question, the majority and I part company.

   While I commend the majority on a thoroughly researched and
impressively written opinion, I must conclude that their analysis flows
from a faulty predicate. In my view, the appellant was properly desig-
nated as an enemy combatant by the President of the United States
pursuant to the war powers vested in him by Articles I and II of the
United States Constitution and by Congress under the Authorization
to Use Military Force (AUMF). See Hamdi v. Rumsfeld, 296 F.3d
278, 281-82 (4th Cir. 2002).1 I am also of the opinion that al-Marri
  1
   In Hamdi v. Rumsfeld, the U.S. Supreme Court found that the AUMF
provided congressional authority for the President to detain Hamdi as an
enemy combatant under the narrow facts of that case. The critical ele-
ments of the court’s definition of an "enemy combatant", for the pur-
poses of that case, were the petitioner’s being: 1) "part of a supporting
force hostile to the United States or coalition partner", and (2) "engaged
54                       AL-MARRI v. WRIGHT
has received all due process entitlements prescribed by existing
United States Supreme Court precedent. I would therefore vote to
affirm the district court’s dismissal of al-Marri’s Petition for Writ of
Habeas Corpus.

   The wellspring of the majority’s reasoning is the notion that a non-
military person arrested on U.S. soil, outside the zone of battle, for
providing active aid to the enemy at time of war, cannot be declared
an enemy combatant and detained for the duration of the hostilities,
but must be prosecuted in the civilian courts of the United States. In
fact, the majority would even go further and find that the language of
the AUMF does not include organizations, such as al Qaeda, that are
not affiliated with recognized nation states. The clear congressional
intent underlying the AUMF was to afford the President of the United
States all the powers necessary to suppress those individuals or orga-
nizations responsible for the terrorist attack on September 11, 2001.
This broad language would certainly seem to embrace surreptitious al
Qaeda agents operating within the continental United States. The
AUMF provided as follows:

     [T]he President is authorized to use all necessary and appro-
     priate force against those nations, organizations, or persons
     he determines planned, authorized, committed, or aided the

in an armed conflict against the United States." Hamdi, 542 U.S. at 526,
124 S. Ct. at 2645 (internal quotation marks omitted).
   The boundaries of activity qualifying for "enemy combatant" status
staked out in Hamdi were not meant to be immutable. The obvious
impact of the limiting language was to confine the court’s holding to the
immediate facts before them.
  While al-Marri was not captured while armed in a formal theater of
war, the evidence would certainly support the conclusion that he was
actively supporting forces hostile to the United States — and that the
forces he was supporting were actively engaged in armed conflict against
the United States.
   Given the unconventional nature of the conflict that the United States
is engaged in with al Qaeda, the exact definitions of "enemy combatants"
and "enemy belligerents" are difficult to conceptualize and apply with
precision.
                         AL-MARRI v. WRIGHT                           55
    terrorist attacks that occurred on September 11, 2001, or
    harbored such organizations or persons, in order to prevent
    any future acts of international terrorism against the United
    States by such nations, organizations or persons.

Pub. L. No. 107-40, § 2(a), 115 Stat. 224, 224 (2001) (emphasis
added). History has proven that al Qaeda, an international terrorist
organization with which the United States is at war, falls squarely
within that definition. See Hamdi v. Rumsfeld, 316 F.3d 450, 459 (4th
Cir. 2003), vacated and remanded on other grounds, Hamdi v. Rums-
feld, 542 U.S. 507, 124 S. Ct. 2633 (2004).

   Central to the majority’s analysis is the locus of his arrest. Unlike
the petitioners in Hamdi v. Rumsfeld, 542 U.S. 507, 124 S. Ct. 2633
(2004), and Hamdan v. Rumsfeld, 126 S. Ct. 2749 (2006), al-Marri is
a lawful resident alien who was not taken into custody in a battle
zone. He was arrested in Peoria, Illinois, where he was residing on a
student visa. Despite powerful evidence of his connection to al Qaeda,
the majority believe the President is without power to declare him an
enemy combatant. They believe he must be indicted and tried for
crimes against the United States. Although definitive precedent is
admittedly sparse, in my opinion, this position is unsupported by the
weight of persuasive authority.

   In Padilla v. Hanft, 423 F.3d 386 (4th Cir. 2005), a panel of this
Court unanimously rejected the argument that the locus of capture
was relevant to the President’s authority to detain an enemy comba-
tant. See id. at 394. Padilla, a U.S. citizen, was arrested by FBI agents
upon his arrival at O’Hare International Airport in Chicago, Illinois.
Id. at 388. A close associate of al Qaeda, Padilla had been "armed and
present in a combat zone during armed conflict between al
Qaeda/Taliban forces and the armed forces of the United States." Id.
at 390 (internal quotation marks omitted). Moreover, "Padilla met
with Khalid Sheikh Mohammad, a senior al Qaeda operations plan-
ner, who directed Padilla to travel to the United States for the purpose
of blowing up apartment buildings, in continued prosecution of al
Qaeda’s war of terror against the United States." Id.

   This Court in Padilla reversed the holding of the district court that
the President lacked authority under the AUMF to detain Padilla, and
56                        AL-MARRI v. WRIGHT
that Padilla must be either criminally prosecuted or released. Id. With
respect to Padilla’s argument that the circumstances of his detention
mandated only the option of criminal prosecution, this Court noted:

        . . . We are convinced, in any event, that the availability
     of criminal process cannot be determinative of the power to
     detain, if for no other reason than that criminal prosecution
     may well not achieve the very purpose for which detention
     is authorized in the first place—the prevention of return to
     the field of battle. Equally important, in many instances
     criminal prosecution would impede the Executive in its
     efforts to gather intelligence from the detainee and to restrict
     the detainee’s communication with confederates so as to
     ensure that the detainee does not pose a continuing threat to
     national security even as he is confined—impediments that
     would render military detention not only an appropriate, but
     also the necessary, course of action to be taken in the inter-
     est of national security.

Id. at 394-95.

   Military detention during time of war and criminal prosecution
serve discrete functions. The object of criminal prosecution is to pun-
ish for legal transgression. The purpose of military detention is to
immobilize the enemy during hostilities. Hamdi, 542 U.S. at 518, 124
S. Ct. at 2640. Such detention is also intended "to prevent the cap-
tured individual from serving the enemy." In re Territo, 156 F.2d 142,
145 (9th Cir. 1946).

  The only significant fact that distinguishes the justification for
Padilla’s detention from that of al-Marri is that Padilla at some previ-
ous point in time had been armed and present in a combat zone. There
was no indication, however, that Padilla was ever a soldier in a formal
sense, particularly while acting on U.S. soil.

   Like Padilla, al-Marri, an identified al Qaeda associate, was dis-
patched to the United States by the September mastermind as a
"sleeper agent" and to explore computer hacking methods to disrupt
the United States’ financial system. Moreover, al-Marri volunteered
for a martyr mission on behalf of al Qaeda, received funding from a
                          AL-MARRI v. WRIGHT                          57
known terrorist financier, and communicated with known terrorists by
phone and e-mail. Decl. of Jeffrey N. Rapp, Director, Joint Intelli-
gence Task Force for Combating Terrorism, ¶ 7, Sept. 9, 2004. It is
also interesting to note that al-Marri arrived in the United States on
September 10, 2001. Id.

   The district court in this case credited the Declaration of Rapp,
which was unrebutted, and found by a preponderance of the evidence,
that al-Marri had been properly classified and detained as an enemy
combatant. See Al-Marri v. Wright, 443 F. Supp. 2d 774, 784 (D.S.C.
2006).2

   The standard employed by the district court to determine al-Marri’s
qualifications for enemy combatant status was analogous to that
invoked by the United States Supreme Court in Ex Parte Quirin, 317
U.S. 1, 63 S. Ct. 2 (1942). In Quirin, the Court explained,

         [E]ntry upon our territory in time of war by enemy bellig-
      erents, including those acting under the direction of the
      armed forces of the enemy for the purpose of destroying
      property used or useful in prosecuting the war, is a hostile
      and war-like act. . . .

        ....

        . . . Citizens who associate themselves with the military
      arm of the enemy government, and with its aid, guidance
      and direction enter this country bent on hostile acts are
      enemy belligerents within the meaning of . . . the law of
      war. . . .

Id. at 36-38. The Quirin Court further provided that "[i]t is without
significance that petitioners were not alleged to have borne conven-
tional weapons or that their proposed hostile acts did not necessarily
contemplate collision with the Armed Forces of the United States."
Id. at 37. "Nor are petitioners any the less belligerents if, as they
  2
   Al-Marri not only failed to offer any evidence on his behalf, he
refused to even participate in the initial evidentiary process. Al-Marri,
443 F. Supp. 2d at 785.
58                        AL-MARRI v. WRIGHT
argue, they have not actually committed or attempted to commit any
act of depredation or entered the theatre or zone of active military
operations." Id. at 38.

   Ex Parte Milligan, 71 U.S. 2 (1866), does not undermine the dis-
trict court’s decision. Milligan did not associate himself with a rebel-
lious State with which the United States was at war. See Milligan, 71
U.S. at 131; Quirin, 317 U.S. at 45, 63 S. Ct. at 19 (noting that the
Court in Milligan "concluded that Milligan [was] not . . . a part of or
associated with the armed forces of the enemy"). In this case, the
unrebutted evidence shows that al-Marri associated himself with and
became an agent of al Qaeda, the organization targeted by the AUMF
and the enemy with which the United States is at war. See Rapp Decl.
¶ 7 ("Al-Marri is an al Qaeda ‘sleeper agent’ . . . was trained at an al
Qaeda terror camp . . . met personally with Usama Bin Laden . . . and
volunteered for a martyr mission.").3 As noted above, it is without sig-
nificance that al Marri did not himself carry a conventional weapon
in a zone of active military operations. See Quirin, 317 U.S. at 37-38.

   In Hamdi, the Supreme Court considered the due process require-
ments for a citizen being held in the United States as an enemy com-
batant. See Hamdi, 542 U.S. at 509, 124 S. Ct. at 2635. Hamdi was
an American citizen captured in Afghanistan for allegedly taking up
arms with the Taliban in a combat zone. Id. at 510, 124 S. Ct. at 2635.
Like al-Marri, Hamdi was being detained at the Naval Brig in
Charleston, South Carolina. Id. at 510, 124 S. Ct. 2636. After apply-
ing a balancing of interest calculus, the Court observed, "a citizen-
  3
   Just as mere presence is not sufficient to make one a part of a criminal
conspiracy or an accomplice to a crime, I agree with the majority that
mere association with al Qaeda or an organization that supports al Qaeda
does not necessarily make one an enemy combatant. See Milligan, 71
U.S. at 131 (stating that "[i]f in Indiana [Milligan] conspired with bad
men to assist the enemy, he is punishable for it in the courts of Indiana").
This is not a case, however, of mere association. Al-Marri trained with
and became an agent of al Qaeda and, operating under its guidance and
direction, entered the United States on September 10, 2001, "for the pur-
pose of engaging in and facilitating terrorist activities subsequent to Sep-
tember 11," the very activities that the AUMF was intended to prevent.
Rapp Decl. ¶ 7; see AUMF § 2(a).
                         AL-MARRI v. WRIGHT                           59
detainee seeking to challenge his classification as an enemy comba-
tant must receive notice of the factual basis for his classification, and
a fair opportunity to rebut the Government’s factual assertions before
a neutral decisionmaker." Hamdi, 542 U.S. at 533, 124 S. Ct. at 2648.
"It is equally fundamental that the right to notice and an opportunity
to be heard must be granted at a meaningful time and in a meaningful
manner." Id. at 533, 124 S. Ct. at 2649 (internal quotation marks
omitted).

   After upholding the power of the President to detain al-Marri under
the AUMF, the district court, after providing him with all due process
entitlements articulated in Hamdi, found that his continued detention
as an enemy combatant was proper and dismissed his petition. See Al-
Marri, 443 F. Supp. 2d at 785. In addition, al-Marri was represented
by counsel at all stages of the proceedings below.

   I believe the district court correctly concluded that the President
had the authority to detain al-Marri as an enemy combatant or bellig-
erent. Although al-Marri was not personally engaged in armed con-
flict with U.S. forces, he is the type of stealth warrior used by al
Qaeda to perpetrate terrorist acts against the United States. Al-Marri’s
detention is authorized under the AUMF "to prevent any future acts
of international terrorism against the United States." AUMF § 2(a).
Furthermore, setting aside the amorphous distinction between an
"enemy combatant" and an "enemy belligerent," there is little doubt
from the evidence that al-Marri was present in the United States to aid
and further the hostile and subversive activities of the organization
responsible for the terrorist attacks that occurred on September 11,
2001.

  I therefore vote to affirm the district court.